

Exhibit 10.1
 
 EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is dated as of August 14, 2008 (the “Execution Date”), between
Belvedere SoCal (“SoCal”), Professional Business Bank ("PBB"), and William
Baribault (“Executive”) for the purposes set forth in this agreement (the
“Agreement”).
 
WHEREAS, SoCal is a California corporation and bank holding company registered
under the Bank Holding Company Act of 1956, as amended, subject to the
supervision and regulation of the Board of Governors of the Federal Reserve
System (“FRB”);
 
WHEREAS, SoCal is the parent holding company of PBB, a California chartered
banking corporation and wholly-owned subsidiary of SoCal, subject to the
supervision and regulation of the California Department of Financial
Institutions (“DFI”) and Federal Deposit Insurance Corporation (“FDIC”);
 
WHEREAS, it is the intention of the parties to enter into an employment
agreement for the purposes of securing Executive’s services as the President and
Chief Executive Officer of SoCal and PBB (together, the “Company").
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, SoCal, PBB and Executive agree as follows:
 
1.           TERM.  Subject to the provisions for earlier termination
hereinafter provided, Executive’s employment hereunder shall be for a term that
commenced on February 28, 2008 (the “Effective Date”) and ending on the fifth
anniversary of the Effective Date (the “Term”).  Executive acknowledges that all
amounts that have become due and payable under this Agreement prior to the
Execution Date have been paid or provided to Executive by the Company.
 
2.           POSITION, DUTIES AND RESPONSIBILITIES.  During the Term, the
Company will employ Executive, and Executive agrees to be employed as the
President and Chief Executive Officer of SoCal and the President and Chief
Executive Officer of PBB.  In such employment capacity, Executive will have such
duties and responsibilities as are normally associated with such position and
will report to SoCal’s Executive Chairman of the Board (currently Alan J. Lane)
or his designee.  During the Term, and except as set forth on Schedule 1,
Executive shall devote his entire business time, attention and energies to the
business and affairs of the Company, to the performance of Executive’s duties
under this Agreement and to the promotion of the Company's
interests.  Notwithstanding the foregoing, subject to Section 11 below, nothing
in this Agreement shall be construed to limit Executive’s ability to provide
services to or participate in non-profit, charitable or civic organizations or
to manage personal investments, including personal investment vehicles, to the
extent that such activities do not materially interfere with Executive’s
performance of his duties hereunder.  Executive acknowledges that Executive’s
services as President and Chief Executive Officer of the Company shall
constitute Executive’s principal business activity.  During the Term, the
geographic location where Executive's primary office will be located will be in
the Company’s principal offices located at 199 South Los Robles Avenue, Suite
130, Pasadena, CA 91101, but Executive may also work from any location Executive
chooses.  Notwithstanding the foregoing, the Company may from time to time
require Executive to travel temporarily to other locations on the Company’s
business.  At the Company’s request, Executive will serve the Company and/or its
subsidiaries and affiliates in other capacities in addition to the
foregoing.  In the event that Executive serves in any one or more of such
additional capacities, Executive’s compensation will not be increased beyond
that specified in this Agreement.  In addition, in the event Executive’s service
in one or more of such additional capacities is terminated, Executive’s
compensation, as specified in this Agreement, will not be diminished or reduced
in any manner as a result of such termination for so long as Executive otherwise
remains employed under the terms of this Agreement.
 

--------------------------------------------------------------------------------


 
3.           BASE COMPENSATION.  During the Term, the Company will pay Executive
a base salary of $300,000 per year, less payroll deductions and all required
withholdings, payable in accordance with the Company’s normal payroll practices
and prorated for any partial pay period of employment.  Executive’s base salary
shall be subject, in the sole discretion of the Board of Directors of SoCal (the
“Board”), to (i) increase only based on the Board's annual review and (ii)
increase pursuant to the Company’s policies as in effect from time to time, and,
pursuant to the growth of the Company (such base salary, as may be increased
pursuant to this Section 3, the “Base Compensation”).
 
4.           ANNUAL BONUS.  In addition to the Base Compensation, during the
Term, Executive will be eligible to participate in the Company’s incentive bonus
plan applicable to senior executives of the Company.  The amount of Executive’s
annual bonus will be based on the attainment of performance criteria established
and evaluated by the Company in accordance with the terms of such bonus plan as
in effect from time to time, provided that, subject to the terms of such bonus
plan, Executive’s target annual bonus shall be one hundred percent (100%) of
Base Compensation per year, pro-rated in accordance with Sections 4(a) or 4(b)
below, as applicable, for any partial year of service in which an annual bonus
is earned.  Each annual bonus shall, to the extent payable in accordance with
the terms of the incentive bonus plan, be paid no later than March 15th of the
year following the year in which such annual bonus is earned.  Each annual bonus
shall be paid in cash or, at the election of Executive made at least thirty (30)
days prior to the payment date (or such other date as may be determined by the
Board), in whole or in part in a number of fully vested shares of SoCal common
stock equal to the dollar amount of the bonus payable divided by the Fair Market
Value (as defined in the SoCal 2007 Equity Incentive Plan (the “Plan”)) of a
share of SoCal common stock on the date preceding the date on which the bonus is
paid.  In the event that Executive elects to receive an annual bonus in shares,
SoCal shall issue such shares to Executive under the Plan and such shares shall
be subject to the terms and conditions of the Plan (including, without
limitation, the limits set forth in Section 3 and Section 6(c) of the Plan) and
an award agreement in a form prescribed by the Company.
 
The term "annual" as used in this Agreement shall be deemed to be with reference
to each calendar year during the Term. Further, to the extent that this
Agreement is in effect for less than any full calendar year, and unless
otherwise expressly provided herein, the following calculations shall apply:
 
a.           For the first year of the Term (calendar year 2008), any benefit
amount calculated on an annual basis for such year shall be determined by
multiplying the full amount which Executive was eligible to be paid for such
year by a fraction, the numerator of which is the number of days in the calendar
year remaining after the Effective Date and the denominator of which equals 365;
and
 
2

--------------------------------------------------------------------------------


 
b.           With respect to calendar year 2013 (if Executive remains employed
by the Company under this Agreement through the fifth anniversary of the
Effective Date), any benefit amount calculated on an annual basis for such year
shall be determined by multiplying the full amount which Executive was eligible
to be paid for such year by a fraction, the numerator of which is the number of
days in the calendar year up until the effective date of Executive's termination
and the denominator of which equals 365.
 
5.           STOCK OPTIONS.
 
a.           Initial Option.  The Company, on February 27, 2008 (the “Initial
Grant Date”), granted to Executive a nonqualified stock option to purchase
99,774 shares of SoCal common stock, which number is equal to 3.00% of the total
number of shares of SoCal common stock outstanding as of the Initial Grant Date
(the “Initial Option”), in the following proportions: 50% Performance-Vested
Options, 17% Time-Vested Options, and 33% Modified Time-Vested Options, each
substantially in the applicable form stock option agreement attached hereto as
Exhibits A, B and C (together, the “Option Agreements”).
 
b.           Subsequent Acquisition Make-Whole Option.  In addition, provided
that Executive is then employed by the Company, in the event that (i) the
Company consummates an acquisition transaction in which the holders of SoCal
common stock immediately prior to such transaction continue, immediately after
such transaction, to control more than 50% of the total outstanding shares of
SoCal common stock (or equity securities of the surviving entity if SoCal is not
the surviving entity (any such equity securities, “New Equity”)), and (ii) the
total number of shares of SoCal common stock (or New Equity) outstanding
immediately after the consummation of such acquisition transaction exceeds the
total number of shares of SoCal common stock outstanding immediately prior to
the consummation of such transaction, as determined in the sole and absolute
discretion of the Company (any such excess, the “Transaction Share Increase”),
then SoCal (or the surviving entity) shall, on the thirtieth calendar day (or,
if not a trading day, the next succeeding trading day) following the
consummation of such acquisition, grant to Executive a nonqualified option to
purchase a number of shares of SoCal common stock (or New Equity) equal to 3.00%
of the Transaction Share Increase (the “Subsequent Acquisition Make-Whole
Option” and, together with the Initial Option, the “Options”).
 
c.           Option Terms.  Each Option has been or shall be granted at an
exercise price per share equal to the Fair Market Value of a share of SoCal
common stock on the applicable date of grant.  The terms and conditions of the
Options, including without limitation any applicable vesting and forfeiture
conditions, have been or shall be set forth in appropriate  Option
Agreements.  The Options shall, subject to the provisions of this Section 5, be
governed in all respects by the terms of the Plan and the applicable Option
Agreement.
 
3

--------------------------------------------------------------------------------


 
6.           BENEFITS AND VACATION.  During the Term, (i) Executive and his
dependents shall be reimbursed by the Company throughout the term for all
medical and dental insurance premiums incurred by him for him and his Spouse
consistent with any plans, practices, policies and programs maintained or
sponsored by the Company from time to time which are applicable to other senior
executives of the Company, (ii) Executive shall be eligible to participate in
all incentive, savings and retirement plans, practices, policies and programs
maintained or sponsored by the Company from time to time which are applicable to
other senior executives of the Company, including without limitation, a Company
401(k) plan, subject to the terms and conditions thereof, and (iii) Executive
shall be eligible for standard benefits, such as paid time off and holidays, to
the extent applicable generally to other senior executives of the Company,
provided that, during the Term, Executive shall be entitled to no less than
twenty (20) vacation days per year (i.e., four weeks of vacation), pro-rated for
any partial year of service, in all cases, subject to the terms and conditions
of the applicable Company plans or policies.  In addition, without limiting the
generality of the foregoing, the Company shall make available to Executive any
life and long-term disability insurance policies which it may provide for other
senior executives of the Company on the same terms and conditions as are made
available to such other senior executives or, at Executive's election, an amount
equal to the premiums payable by the Company for such policies as an expense
reimbursement.
 
7.           EXPENSES.  During the Term, Executive shall be entitled to receive
prompt reimbursement of all reasonable business expenses incurred by Executive
in accordance with Company expense reimbursement policy applicable to its senior
executives, as in effect from time to time (plus such additional expense amounts
as Executive, in his reasonable discretion and subject to Company approval,
deems necessary and appropriate to carry out his duties as Chief Executive
Officer and President of each of the Companies) including expenses of up to
$1,300 per month, pro-rated for any partial month of service, associated with
the purchase or lease, operation and maintenance, of an automobile.  To the
extent that any such expenses are deemed to constitute compensation to
Executive, including without limitation any auto reimbursement expenses or
insurance reimbursements pursuant to Section 6 above, such expenses shall be
reimbursed by December 31 of the year following the year in which the expense
was incurred.  The amount of any such expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year and
Executive’s right to reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.
 
8.           TERMINATION OF EMPLOYMENT.
 
a.           Termination Without Cause. The Company may terminate Executive’s
employment without Cause (as defined below) at any time during the Term upon
thirty (30) days’ written notice provided to Executive in accordance with
Section 10 below, or in the Company’s sole discretion, payment of Executive’s
Base Salary for such period in lieu of notice.  If Executive's termination of
employment is without Cause and is also a “separation from service” (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h)) (“Separation
from Service”), the Company shall promptly or, in the case of obligations
described in clause (iv) below, as such obligations become due, pay or provide
to Executive, (i) Executive’s earned but unpaid Base Compensation accrued
through the date of such Separation from Service (the “Termination Date”), (ii)
accrued but unpaid vacation time through the Termination Date, (iii)
reimbursement of any business expenses incurred by Executive prior to the
Termination Date that are reimbursable under Section 7 above, (iv) any vested
benefits and other amounts due to Executive under any plan, program or policy of
the Company, and (v) any payment in lieu of notice of termination under this
Section 8(a) (together, the “Accrued Obligations”).  In addition, subject to
Section 8(f) below and Executive’s execution and non-revocation of a binding
release in accordance with Section 8(g) below, in the event Executive
experiences a Separation from Service due to a termination by the Company
without Cause, the Company shall pay or provide to Executive (the “Severance”):
 
4

--------------------------------------------------------------------------------


 
(1)           a lump-sum cash payment equal to the sum of (A) Executive’s Base
Compensation at the rate in effect as of the Termination Date, plus (B) a pro
rata portion of Executive’s target annual bonus for the calendar year in which
the Termination Date occurs, determined by multiplying the target annual bonus
by a fraction, the numerator of which equals the lesser of (i) the number of
days elapsed in the calendar year of termination through the Termination Date
and (ii) the number of days elapsed from the Effective Date through the
Termination Date and the denominator of which equals 365, provided, however,
that if a termination described in this Section 8(a) occurs within twenty-four
months after the consummation of an Acquisition (as defined below), then the
payment pursuant to this Section 8(a)(1) shall instead equal 200% of the sum of
(A) Executive’s Base Compensation at the rate in effect as of the Termination
Date (disregarding any purported reduction of such Base Compensation), plus (B)
the annual bonus amount paid to Executive during the twelve (12) months
immediately preceding the Termination Date, or if an annual bonus was not paid
to Executive during such period, Executive’s target annual bonus for the
calendar year in which the Termination Date occurs,and
 
(2)           at the Company’s expense, continuation of group healthcare
coverage for Executive and his legal dependents until the earlier of twelve
months from the Termination Date or such time as Executive becomes eligible to
receive medical benefits under another group health plan, provided that
Executive properly elects continuation healthcare coverage under Section 4980B
of the Code and the regulations thereunder; following such continuation period,
any further continuation of such coverage under applicable law shall be at
Executive’s sole expense.
 
Subject to Sections 8(f) and 8(g) below, the Severance amounts described in
Section 8(a)(1) above shall be paid to Executive no later than 15 calendar days
following the Termination Date, which payment schedule is intended to satisfy
the short-deferral exemption under Treasury Regulation Section
1.409A-1(b)(4).  For the avoidance of doubt, in no event shall the Severance, if
payable, be subject to offset in respect of any claims by the Company.
 
5

--------------------------------------------------------------------------------


 
b.           Resignation.  Executive may terminate his employment at any time
upon thirty (30) days’ written notice provided to Company in accordance with
Section 10 below, provided, that the Company may, in its sole discretion, waive
such notice period without payment in lieu thereof, and Executive shall be
entitled to receive the Accrued Obligations promptly or, in the case of benefits
described in Section 8(a)(iv) above, as such obligations become due.
 
c.           Death; Disability.  If Executive dies during the Term or his
employment is terminated due to his total and permanent disability (within the
meaning of Section 22(e)(3) of the Code) (“Disability”), Executive or his
estate, as applicable, shall be entitled to receive the Accrued Obligations
promptly or, in the case of benefits described in Section 8(a)(iv) above, as
such obligations become due.
 
d.           Resignation for Good Reason. As used herein, “Good Reason” shall
mean the occurrence of any of the following, without Executive’s express written
consent: (i) a material reduction of Executive’s duties or responsibilities;
(ii) a material reduction by Company of Executive’s Base Compensation as in
effect immediately prior to such reduction; (iii) the relocation of Executive’s
principal work location to a facility or a location that constitutes a material
change in the geographic location at which Executive provides services (within
the meaning of Section 409A, as defined below); or (iv) a material breach by the
Company of Sections 3, 4, 5, 6 or 7 of this Agreement; provided, that no
resignation for Good Reason shall be effective unless and until (A) Executive
has first provided the Company with written notice specifically identifying the
acts or omissions constituting the grounds for “Good Reason” within thirty (30)
days after Executive has or should reasonably be expected to have had knowledge
of the occurrence thereof, (B) the Company has not cured such acts or omissions
within thirty (30) days of its actual receipt of such notice, and (C) the
effective date of Executive’s termination for Good Reason occurs no later than
ninety (90) days after the initial existence of the facts or circumstances
constituting Good Reason.
 
If Executive's termination of employment is for "Good Reason" and is also a
Separation from Service, then Company shall have the same obligations as are set
forth in Section 8.a. above under the circumstance when a termination without
Cause is also a Separation from Service.
 
e.           Cause.  The Company may terminate Executive’s employment for Cause
by providing notice to Executive in accordance with Section 10 below.  If the
Company terminates Executive’s employment for Cause, Executive shall be entitled
to receive the Accrued Obligations promptly or, in the case of benefits
described in Section 8(a)(iv) above, as such obligations become due.
 
f.            Potential Six-Month Delay.  Notwithstanding anything to the
contrary in this Agreement, compensation and benefits that become payable in
connection with a termination of employment (if any), including without
limitation any Severance payments, shall be paid to Executive during the 6-month
period following his Separation from Service only to the extent that the Company
reasonably determines that paying such amounts at the time or times indicated in
this Agreement will not cause Executive to incur additional taxes under Code
Section 409A (together with Department of Treasury regulations issued
thereunder, “Section 409A”).  If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such 6-month period (or such earlier date upon which such amount can be
paid under Section 409A without being subject to such additional taxes,
including as a result of Executive’s death), the Company shall pay to Executive
a lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Executive during such 6-month period.
 
6

--------------------------------------------------------------------------------


 
g.           Release.  Executive’s right to receive the Severance payments and
benefits set forth in this Section 8 is conditioned on and subject to the
execution and non-revocation by Executive and the Company of a mutual, general
release of claims in a form reasonably acceptable to both parties, provided,
however, that the Release shall not apply to (i) claims by Executive against the
Company in his capacity as an optionholder or shareholder of the Company, or
(ii) claims by the Company against Executive for acts of fraud, embezzlement,
breach of fiduciary duty or other criminal acts.
 
h.           Termination of Offices and Directorships.  Upon termination of
Executive’s employment for any reason, Executive shall be deemed to have
resigned from all offices and directorships, if any, then held with the Company
or any affiliate, and shall take all actions reasonably requested by the Company
to effectuate the foregoing, provided, however, that if Executive’s employment
terminates other than due to his voluntary resignation, a termination by the
Company for Cause or due to his death or Disability, this Section 8(h) shall not
apply to Executive’s service as a member of the Board, which service shall be
governed by the terms and conditions applicable to such service prior to the
Effective Date, and the Company shall consider in good faith the continuation of
Executive’s service on the Board.  To the extent permissible under applicable
law, including without limitation, applicable fiduciary duties, if Executive’s
service on the Board is terminated in connection with his termination of
employment, other than due to a termination by the Company for Cause or
Executive’s death or Disability, the Company shall, contemporaneously with such
termination, cause Executive to serve (or to continue to serve) on the Company’s
Advisory Board in accordance with the SoCal Interim Bank Advisory Board Charter,
as in effect from time to time.
 
i.           Definitions.  For purposes of this Agreement:
 
(1)           “Acquisition” means (i) any consolidation or merger of the Company
with or into any other corporation or other entity or person in which the
stockholders of the Company prior to such consolidation or merger own, directly
or indirectly, less than fifty percent (50%) of the continuing or surviving
entity’s voting power immediately after such consolidation or merger, excluding
any consolidation or merger effected exclusively to change the domicile of the
Company; or (ii) a sale or other disposition of all or substantially all of the
stock or assets of the Company.
 
7

--------------------------------------------------------------------------------


 
(2)           “Cause” shall mean (A) Executive willfully fails to perform the
duties which Executive is required to perform hereunder, (B) Executive willfully
engages in illegal activity which materially adversely affects the Company’s
reputation in the community or which evidences Executive’s lack of fitness or
ability to perform his duties as reasonably determined by the Board in good
faith, (C) Executive willfully engages in the falsification of reports or makes
material, intentional misrepresentations or omissions of information supplied to
PBB, SoCal or to regulatory agencies, (D) Executive willfully commits any act
which would cause termination of coverage under PBB’s Bankers’ Blanket Bond, (E)
Executive willfully breaches a fiduciary duty, exhibits dishonesty or
deliberately or repeatedly disregards material policies or procedures of the
Company, (F) Executive willfully breaches this Agreement in any material
respect, (G) Executive willfully engages in conduct or acts of moral turpitude
that are materially injurious to the Company or any of its subsidiaries and
affiliates, (H) Executive is suspended or temporarily or permanently removed or
prohibited from participating in the conduct of the business of the Company by
the FDIC, DFI, FRB or any other banking authority, or (I) PBB is in default
under the provisions of 12 U.S.C. Section 1813(x)(1).  Notwithstanding the
foregoing, Executive’s employment with the Company shall not be deemed to have
been terminated for Cause unless the Company provides written notice to
Executive in accordance with Section 10 below of its intention to terminate his
employment for Cause, setting forth the specific facts or circumstances
constituting Cause and, in the case of facts or circumstances that are capable
of cure, Executive has either failed to cure, or has failed to take reasonable
steps toward curing, such facts or circumstances within fifteen days of such
notice (or, in the case that reasonable steps have been taken within fifteen
days of such notice, has failed to cure within forty-five days of such
notice).  In addition, notwithstanding any other provision of this Agreement,
the Company shall have no right to terminate Executive's employment for “Cause”
to the extent that the facts and/or circumstances relating to such termination
arise, in whole or in part, from the operation of the Company, or any conduct
by, or related to, the Company, or any parent, subsidiary or other affiliate of
the Company, in any case, occurring prior to the Effective Date.
 
9.           INTERNAL REVENUE CODE SECTION 280G.
 
a.           Gross-Up Payment.  Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any Payment (as defined below) would be subject to the Excise
Tax (as defined below), then Executive shall be entitled to receive an
additional payment (the “Excise Tax Gross-Up Payment”) in an amount equal to 50%
of the Excise Tax.  For purposes of determining the amount of any Excise Tax
Gross-Up Payment, Executive shall be considered to pay federal income tax at
Executive’s actual marginal rate of federal income taxation in the calendar year
in which the Excise Tax Gross-Up Payment is to be made and state and local
income taxes at Executive’s actual marginal rate of taxation in the state and
locality of Executive’s residence on the date on which the Excise Tax Gross-Up
Payment is calculated for purposes of this Section 9, net of Executive’s actual
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes, and taking into consideration the phase-out of
Executive’s itemized deductions under federal income tax law.
 
b.           Determinations.  Subject to the provisions of Section 9(c) below,
all determinations required to be made under this Section 9, including whether
and when an Excise Tax Gross-Up Payment is required, the amount of such Excise
Tax Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by such nationally recognized accounting firm as
may be selected by the Company (the “Accounting Firm”); provided, that the
Accounting Firm’s determination shall be made based upon “substantial authority”
within the meaning of Section 6662 of the Code.  The Accounting Firm shall
provide detailed supporting calculations both to the Company and Executive
within fifteen business days of the receipt of notice from Executive that there
has been a Payment or such earlier time as is requested by the Company.  All
fees and expenses of the Accounting Firm shall be borne solely by the
Company.  Any Excise Tax Gross-Up Payment, as determined pursuant to this
Section 9, shall be paid by the Company to Executive within fifteen days of the
receipt of the Accounting Firm’s determination.  Any determination by the
Accounting Firm shall be binding upon the Company and Executive, unless the
Company obtains an opinion of outside legal counsel, based upon at least
“substantial authority” within the meaning of Section 6662 of the Code, reaching
a different determination, in which event such legal opinion shall be binding
upon the Company and Executive.  Notwithstanding anything herein to the
contrary, in no event shall any Excise Tax Gross-Up Payment to be paid by the
Company under this Section 9 be made later than the end of Executive’s taxable
year next following Executive’s taxable year in which Executive remits the
related taxes.  Any costs and expenses incurred by the Company on behalf of
Executive under this Section 9 due to any tax contest, audit or litigation will
be paid by the Company promptly, and in no event later than the end of
Executive’s taxable year following Executive’s taxable year in which the taxes
that are the subject of the tax contest, audit or litigation are remitted to the
taxing authority, or where as a result of such tax contest, audit or litigation
no taxes are remitted, the end of Executive’s taxable year following Executive’s
taxable year in which the audit is completed or there is a final and
non-appealable settlement or other resolution of the contest or litigation.
 
c.           Notification; Contest.  Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require payment by the Company of the Excise Tax Gross-Up Payment.  Such
notification shall be given as soon as practicable, but no later than 15
business days after Executive is informed in writing of such claim.  Executive
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid.  Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
Executive in writing prior to the expiration of such period that the Company
desires to contest such claim, Executive shall:
 
8

--------------------------------------------------------------------------------


 
(i)  give the Company any information reasonably requested by the Company
relating to such claim,
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(iv) permit the Company to participate in any proceedings relating to such
claim;
 
provided, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest.  Without limitation on the foregoing provisions of this Section 9(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.
 
d.           Refund.  If, after the receipt by Executive of an Excise Tax
Gross-Up Payment, Executive becomes entitled to receive any refund with respect
to the Excise Tax to which such Excise Tax Gross-Up Payment relates, Executive
shall promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).
 
e.          Excise Tax Withholding.  Notwithstanding any other provision of this
Section 9, the Company may, in its sole discretion, withhold and pay over to the
Internal Revenue Service or any other applicable taxing authority, for the
benefit of Executive, all or any portion of any Excise Tax Gross-Up Payment, and
Executive hereby consents to such withholding.
 
f.           Deduction Loss.  For the avoidance of doubt, the the Company (and
its successor) shall be solely responsible for any loss of deductibility arising
in connection with Code Section 280G with respect to any Payments.
 
g.          Definitions.  The following terms shall have the following meanings
for purposes of this Section 9:
 
(i)          “Excise Tax” shall mean the excise tax imposed by Section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax.
 
9

--------------------------------------------------------------------------------


 
(ii)         “Parachute Value” of a Payment shall mean the present value as of
the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
 
(iii)        “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise, but shall exclude any Excise Tax Gross-Up Payment.
 
(iv)        “Safe Harbor Amount” shall mean 2.99 times Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.
 
10.           NOTICE.  Any notice or other communication required or permitted
under this Agreement shall be effective only if it is in writing and delivered
personally or sent by fax, email (followed by confirmation in writing) or
registered or certified mail, postage prepaid, addressed as follows (or if it is
sent through any other method agreed upon by the parties):
 
If to the Company:
 
Belvedere SoCal
199 South Los Robles Ave.
Suite 110
Pasadena, CA 91101
Attention: Alan Lane
Facsimile: (626) 395-7000
E-mail: alane@probizbank.com

 
If to Executive: to Executive’s most current home address on file with the
Company’s Human Resources Department, or to such other address as any party
hereto may designate by notice to the other in accordance with this Section 10,
and shall be deemed to have been given upon receipt.
 
11.           COVENANTS.
 
a.           Noncompetition, Nonsolicitation and Nondisclosure by Executive.
 
(1)           Executive hereby agrees that he shall not, during the Term,
directly or indirectly, whether as an employee, employer, consultant, agent,
principal, stockholder, officer, director, or in any other individual or
representative capacity, engage or participate in any competitive banking or
financial services business.
 
(2)           Executive hereby agrees that he shall not, during the Term and for
the nine (9)-month period immediately following termination of Executive’s
employment hereunder (the “Restricted Period”), solicit, encourage or assist,
directly, indirectly or in any manner whatsoever, any employees of the Company
or its affiliates or subsidiaries (including any former employees who
voluntarily terminated employment with the Company within a twelve (12)-month
period prior to Executive’s termination of employment with the Company) to
resign or to apply for or accept employment with any other competitive banking
or financial services business within the counties in California in which the
Company has located its offices.  In addition, Executive hereby agrees that he
shall not, at any time, use any Proprietary Information (as defined below) to
solicit, encourage or assist, directly, indirectly or in any manner whatsoever,
any customer, person or entity that has a business relationship with the Company
or, during the twelve (12)-month period prior to Executive’s termination of
employment with the Company, was engaged in a business relationship with the
Company, to terminate such business relationship and engage in a business
relationship with any other competitive banking or financial services business
within the counties in California in which the Company
has located its offices.
 
10

--------------------------------------------------------------------------------


 
b.           Disclosure of Information.  Executive shall not, at any time,
without the prior written consent of the Board or except as required by law to
comply with legal process including, without limitation, by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process, disclose to anyone any financial
information, trade or business secrets, customer lists, computer software or
other information concerning the business or operations of the Company or its
affiliates or subsidiaries (the “Proprietary Information”); provided, that
Proprietary Information shall not include information (i) in or which enters the
public domain (other than by breach of Executive’s obligations hereunder), (ii)
acquired by Executive other than in connection with his employment, or (iii)
that is disclosed to Executive by a third party who Executive reasonably
believes is not obligated to the Company to keep such information
confidential.  Executive further recognizes and acknowledges that any financial
information concerning any customers of the Company or its affiliates or
subsidiaries is strictly confidential and is a valuable, special and unique
asset of the Company’s business which also constitutes Proprietary
Information.  Executive shall not, at any time, without such consent or except
as required by law, disclose to anyone said financial information or any part
thereof, for any reason or purpose whatsoever.  In the event Executive is
required by law to disclose such information described in this Section 11(b),
Executive will provide the Company with prompt notice of such request so that it
may consider seeking a protective order.  If, in the absence of a protective
order or the receipt of a waiver hereunder, Executive is nonetheless, in the
opinion of counsel, compelled to disclose any of such information to any
tribunal or any other party, then Executive may disclose (on an “as needed”
basis only) such information to such tribunal or other party without liability
hereunder.  Notwithstanding the foregoing, Executive may disclose such
information concerning the business or operations of the Company and its
affiliates and subsidiaries as reasonably necessary in the proper performance of
Executive’s duties and responsibilities hereunder or as may be required by the
FRB, DFI, FDIC or other regulatory agency having jurisdiction over the
operations of the Company in connection with an examination of the Company or
other proceeding conducted by such regulatory agency.
 
c.           Non-Disparagement.  During the Term and for a period of twelve (12)
months following termination of this Agreement and Executive’s employment
hereunder, (i) Executive agrees that he shall not publicly or privately
disparage, defame or criticize the Company, its shareholders, its affiliates,
subsidiaries, officers or directors, and (ii) the Company, and each of them,
agrees that (i) none of its officers or directors shall publicly or privately
disparage, defame or criticize Executive, and (ii) it will take reasonable
steps, as determined in the sole discretion of the Company, to discourage its
employees from publicly or privately disparaging, defaming or criticizing
Executive.
 
11

--------------------------------------------------------------------------------


 
d.           Written, Printed or Electronic Material.  All written, printed and
electronic material, notebooks and records including, without limitation,
computer disks used by Executive in performing duties for the Company, other
than Executive’s personal address lists, telephone lists, notes and diaries, are
and shall remain the sole property of the Company.  Upon termination of
Executive’s employment or earlier request by the Company, Executive shall
promptly return all such materials (including all copies, extracts and summaries
thereof) to the Company.
 
e.           Breach of Covenants.  Each party acknowledges that a breach by such
party of any of the covenants or restrictions contained in this Section 11 will
cause irreparable damage to other party, the exact amount of which will be
difficult to ascertain, and that the remedies at law for any such breach will be
inadequate.  Accordingly, each party agrees that if such party breaches or
attempts to breach any such covenants or restrictions, the other party shall be
entitled to temporary or permanent injunctive relief with respect to any such
breach or attempted breach (in addition to any other remedies, at law or in
equity, as may be available to such other party), without posting bond or other
security.
 
12.           INDEMNIFICATION.  The Company and Executive acknowledge that they
have entered into that certain Indemnification Agreement dated February 27, 2008
("Indemnification Agreement") which shall govern all matters relating to
indemnification of Executive by the Company.
 
13.           REPRESENTATIONS.  Executive hereby represents and warrants to the
Company that (a) Executive is entering into this Agreement voluntarily and that
the performance of his obligations hereunder will not violate any agreement
between Executive and any other person, firm, organization or other entity, and
(b) Executive is not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or other party that would be violated by
his entering into this Agreement and/or providing services to the Company
pursuant to the terms of this Agreement.
 
14.           CODE SECTION 409A.  To the extent applicable, this Agreement shall
be interpreted in accordance with Section 409A.  Notwithstanding any provision
of this Agreement to the contrary, if at any time Executive and the Company
mutually determine that any payments or benefits payable hereunder may be
subject to Section 409A, the parties shall work together to adopt such
amendments to this Agreement or take any other actions that the parties
determine are necessary or appropriate to (i) exempt such payments and benefits
from Section 409A and/or preserve the intended tax treatment of such payments or
benefits, or (ii) comply with the requirements of Section 409A and thereby avoid
the application of penalty taxes under Section 409A.
 
12

--------------------------------------------------------------------------------


 
15.           WITHHOLDING.  The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
 
16.           ENTIRE AGREEMENT.  As of the Effective Date, this Agreement,
together with any Option Agreement(s) and the Indemnification Agreement,
constitutes the final, complete and exclusive agreement between Executive and
the Company with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, made to Executive by the Company or any representative
thereof.  Executive agrees that any such agreement, offer or promise is hereby
terminated and will be of no further force or effect, and that upon his
execution of this Agreement, Executive will have no right or interest in or with
respect to any such agreement, offer or promise.
 
17.           AMENDMENT.  The terms of this Agreement may not be amended or
modified other than by a written instrument executed by the parties hereto or
their respective successors.
 
18.           ACKNOWLEDGEMENT.  Executive hereby acknowledges (a) that Executive
has consulted with or has had the opportunity to consult with independent
counsel of his own choice concerning this Agreement, and has been advised to do
so by the Company, and (b) that Executive has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.
 
19.           GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without regard to
conflicts of laws principles thereof.
 
20.           NO WAIVER.  Failure by either party hereto to insist upon strict
compliance with any provision of this Agreement or to assert any right such
party may have hereunder shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.
 
21.           ASSIGNMENT.  This Agreement is binding on and for the benefit of
the parties hereto and their respective successors, heirs, executors,
administrators and other legal representatives.  Neither this Agreement nor any
right or obligation hereunder may be assigned by Executive.
 
22.           SEVERABILITY.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
 
23.           CONSTRUCTION.  The parties hereto acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to all parties hereto
and not in favor or against any party by the rule of construction
abovementioned.
 
13

--------------------------------------------------------------------------------


 
24.           COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
25.           CAPTIONS.  The captions of this Agreement are not part of the
provisions hereof, rather they are included for convenience only and shall have
no force or effect.
 
[SIGNATURE PAGE FOLLOWS]
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
EXECUTIVE:
 
                                                                         
WILLIAM H. BARIBAULT
   
 
SOCAL:        
 
BELVEDERE SOCAL    
 
By:                                                                   
 
Name:                                                              
 
Title:                                                                        
 
PROFESSIONAL BUSINESS BANK    
 
By:                                                                  
 
Name:                                                             
 
Title:                                                               

 
15

--------------------------------------------------------------------------------

 
BELVEDERE SOCAL
 
2007 EQUITY INCENTIVE PLAN
 
STOCK OPTION AGREEMENT


Time Vested Option, Early Exercise Permitted


Pursuant to its 2007 Equity Incentive Plan, as amended from time to time (the
“Plan”), Belvedere SoCal (the “Company”), hereby grants to the Optionee listed
below (“Optionee”), an option to purchase the number of shares of the Company’s
Common Stock set forth below (the “Option”), subject to the terms and conditions
of the Plan and this Stock Option Agreement (this “Option Agreement”). Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Option Agreement.
 
I.
NOTICE OF STOCK OPTION GRANT

 
Optionee:
 
William Baribault
Date of Option Agreement:
 
August 14, 2008
Date of Grant:
 
February 27, 2008
Vesting Commencement Date:
 
November 23, 2007
Exercise Price per Share:
 
$15.00
Total Number of Shares Granted:
 
16,962
Total Exercise Price:
 
$254,430
Term/Expiration Date:
 
2/27/2018

 

Type of Option: Non-Qualified Stock Option    
Exercise Schedule:
¨  Same as Vesting Schedule  ý  Early Exercise Permitted



Vesting Schedule:
This Option is exercisable immediately, in whole or in part, at such times as
are established by the Administrator, conditioned upon Optionee entering into a
Restricted Stock Purchase Agreement with respect to any unvested Shares.  This
Option or, if exercised prior to vesting, the Shares subject to this Option,
shall vest, become exercisable and/or be released from the Company’s Repurchase
Option, as set forth in the Restricted Stock Purchase Agreement attached hereto
as Exhibit B-1, according to the following schedule:
      Subject to the Optionee’s continued employment with the Company, the
Option or Shares, as applicable, shall vest in full on the fifth anniversary of
the Vesting Commencement Date specified above (the “Vesting Date”), provided,
however, that in the event that either an Acquisition or a Qualifying Public
Offering occurs prior to the Vesting Date, then the exercisability and vesting
of the Option or Shares, as applicable, shall be accelerated and the Option or
Shares, as applicable, shall vest in full on the date on which the Acquisition
or Qualifying Public Offering occurs and, provided, further, that if the
Optionee’s employment with the Company terminates by reason of a termination of
employment by the Company without Cause, by the Optionee for Good Reason or due
to the Optionee’s death or Disability (each as defined in that certain
employment agreement between the Company and Optionee of even date herewith), in
any case, prior to the vesting of the Option or the Shares, as applicable, then
the Option or the Shares, as applicable, shall thereupon vest with respect to
that number of Shares determined by multiplying the number of unvested Shares
subject to the Option or unvested Shares, as applicable, by a fraction, (i) the
numerator of which equals the number of full months elapsed from the Date of
Grant through the date of termination, and (ii) the denominator of which equals
sixty (60).

 

--------------------------------------------------------------------------------


 

  For purposes of this Agreement:       “Qualifying Public Offering” shall mean
a sale (or the last in a series of sales) of Common Stock to the general public
pursuant to one or more underwritten public offerings for cash in which either
(i) holders of the Company’s Common Stock as of this Agreement’s Date of Grant
have, in the aggregate such underwritten public offerings, sold more than fifty
percent (50%) of the shares of Common Stock held by such holders, or (ii) (A)
new primary shares of Common Stock comprising more than twenty-five percent
(25%) of the Company’s total outstanding shares of Common Stock as of this
Agreement’s Date of Grant are offered and (B) the average daily trading volume
following such offering is greater than .5% of the Common Stock’s public float
for twenty (20) consecutive trading days (the “Volume Condition”).  In the case
of clause (ii) of the immediately preceding sentence, a Qualifying Public
Offering shall be deemed to have occurred if and when the Volume Condition is
satisfied.

 
 
2

--------------------------------------------------------------------------------

 

Summary of Vesting1
 
Date/Event
Percentage of Option or Shares Vested
Prior to fifth anniversary of Vesting Commencement Date (no Acquisition or
Qualifying Public Offering)
0%
Acquisition or Qualifying Public Offering prior to fifth anniversary of Vesting
Commencement Date
100%
Fifth anniversary of Vesting Commencement Date
100%
Termination by Company without Cause, by the Optionee fo Good Reason or due to
the Optionee’s Disability
Pro rata as set forth above



Termination Period:
Except in the event of a termination for Cause, this Option may be exercised, to
the extent vested as of the date that Optionee’s employment with the Company
terminates, for three (3) months after such termination of employment, or such
longer period as may be applicable upon the death or Disability of Optionee as
provided herein (or, if not provided herein, then as provided in the Plan), but
in no event later than the Term/Expiration Date as set forth above.



II.
AGREEMENT

 
1.           Grant of Option.  The Company hereby grants to the Optionee an
Option to purchase the number of shares of Common Stock (the “Shares”) set forth
in the Notice of Grant as defined above, at the exercise price per share set
forth in the Notice of Grant (the “Exercise Price”).  Notwithstanding anything
to the contrary anywhere else in this Option Agreement, this grant of an Option
is subject to the terms and provisions of the Plan, which is incorporated herein
by reference.  Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Plan.
 
2.           Exercise of Option.  This Option is exercisable as follows:
 
(a)           Right to Exercise.
 
(i)           This Option shall be exercisable cumulatively according to the
vesting schedule set out in the Notice of Grant.  Alternatively, at the election
of the Optionee, this Option may be exercised in whole or in part at such times
as are established by the Administrator as to Shares which have not yet
vested.  For purposes of this Option Agreement, this Option, or, if exercised
prior to vesting, Shares subject to this Option, shall vest based on Optionee’s
continued employment with the Company.  Vested Shares shall not be subject to
the Company’s Repurchase Option (as set forth in the Restricted Stock Purchase
Agreement).
 

--------------------------------------------------------------------------------

1 This summary is qualified in its entirety by the Vesting Schedule above.  In
the event of any conflict, the Vesting Schedule will control.
 
3

--------------------------------------------------------------------------------


 
(ii)          As a condition to exercising this Option for unvested Shares, the
Optionee shall execute the Restricted Stock Purchase Agreement.
 
(iii)         This Option may not be exercised for a fraction of a Share.
 
(iv)         In the event of Optionee’s death, Disability or other termination
of the Optionee’s employment with the Company, the exercisability of the Option
shall be governed by Sections 7, 8 and 9 hereof.
 
(v)          In no event may this Option be exercised after the Term/Expiration
Date of this Option as set forth in the Notice of Grant.
 
(b)           Method of Exercise.  This Option shall be exercisable by written
notice to the Company (in the form attached as Exhibit A) (the “Exercise
Notice”).  The Exercise Notice shall state the number of Shares for which the
Option is being exercised, and such other representations and agreements with
respect to such Shares of Common Stock as may be required by the Company
pursuant to the provisions of the Plan.  The Exercise Notice shall be signed by
Optionee and, together with an executed copy of the Restricted Stock Purchase
Agreement, if applicable, shall be delivered in person or by certified mail to
the Secretary of the Company.  The Exercise Notice and Restricted Stock Purchase
Agreement shall be accompanied by payment of the Exercise Price, including
payment of any applicable withholding tax.
 
No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with all relevant provisions of all Applicable
Laws and the requirements of any stock exchange upon which the Shares may then
be listed.  Assuming such compliance, for income tax purposes, the Shares shall
be considered transferred to Optionee on the date on which the Option is
exercised with respect to such Shares.
 
3.            Optionee’s Representations.  If the Shares purchasable pursuant to
the exercise of this Option have not been registered under the Securities Act at
the time this Option is exercised or have ceased to be so registered, or if the
Administrator otherwise requires, Optionee shall, concurrently with the exercise
of all or any portion of this Option, deliver to the Company his or her
Investment Representation Statement in the form attached hereto as Exhibit  C.
 
4.            Lock-Up Period.  Optionee hereby agrees that, if so requested by
the Company or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration of the offering of any
securities of the Company under the Securities Act, Optionee shall not sell or
otherwise transfer any Shares or other securities of the Company during the
180-day period (or such longer period as may be requested in writing by the
Managing Underwriter and agreed to in writing by the Company) (the “Market
Standoff Period”) following the effective date of a registration statement of
the Company filed under the Securities Act.  The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period and these restrictions
shall be binding on any transferee of such Shares.  Notwithstanding the
foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed necessary by the Company or the Managing
Underwriter.
 
4

--------------------------------------------------------------------------------


 
5.            Method of Payment.  Payment of the Exercise Price shall be by
any  of the following methods, or a combination thereof, at the election of the
Optionee:
 
(a)          cash;
 
(b)          check;
 
(c)          with the consent of the Administrator, a full recourse promissory
note bearing interest (at no less than such rate as is a market rate of interest
and which then precludes the imputation of interest under the Code), payable
upon such terms as may be prescribed by the Administrator and structured to
comply with Applicable Laws;
 
(d)          with the consent of the Administrator, surrender of other Shares of
Common Stock of the Company which have a Fair Market Value on the date of
surrender equal to the Exercise Price of the Shares as to which the Option is
being exercised;
 
(e)          with the consent of the Administrator, surrendered Shares issuable
upon the exercise of the Option having a Fair Market Value on the date of
exercise equal to the aggregate Exercise Price of the Option or exercised
portion thereof;
 
(f)           with the consent of the Administrator, property of any kind which
constitutes good and valuable consideration;
 
(g)           with the consent of the Administrator, delivery of a notice that
the Optionee has placed a market sell order with a broker with respect to Shares
then issuable upon exercise of the Option and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate Exercise Price; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale; or
 
(h)           with the consent of the Administrator, any combination of the
foregoing methods of payment.
 
6.           Restrictions on Exercise.  This Option may not be exercised until
the Plan has been approved by the stockholders of the Company.  If the issuance
of Shares upon such exercise or if the method of payment for such Shares would
constitute a violation of any Applicable Law, then the Option may not be
exercised.  The Company may require Optionee to make any representation and
warranty to the Company as may be required by any applicable law or regulation
before allowing the Option to be exercised.
 
7.           Termination of Relationship.  If Optionee’s employment with the
Company terminates (other than by reason of a termination by the Company for
Cause or Optionee’s death or Disability), the Option, to the extent vested as of
the date of such termination of employment shall remain exercisable for the
Termination Period set out in the Notice of Grant (but in no event later than
the Term/Expiration Date as set forth in the Notice of Grant).  To the extent
that the Option is not vested on the date on which Optionee’s employment with
the Company terminates, or if Optionee does not exercise this Option within the
time specified herein, the Option shall terminate.
 
5

--------------------------------------------------------------------------------


 
8.           Termination for Cause.  If Optionee’s employment with the Company
terminates by reason of a termination by the Company for Cause, the Option shall
terminate as of the start of business on the date of Optionee’s termination,
regardless of whether the Option is then vested and/or exercisable with respect
to any Shares.
 
9.           Disability of Optionee.  If Optionee’s employment with the Company
terminates as a result of his or her Disability, the Option, to the extent
vested as of the date of such termination, shall remain exercisable for twelve
(12) months following such date (and in no event later than the Term/Expiration
Date set forth in the Notice of Grant).  To the extent that the Option is not
vested at the date on which Optionee’s employment with the Company terminates or
if Optionee does not exercise such Option within the time specified herein, the
Option shall terminate.
 
10.         Death of Optionee.  If Optionee’s employment with the Company
terminates as a result of his or her death, the Option, to the extent vested as
of the date of death, shall remain exercisable for twelve (12) months following
the date of death (and in no event later than the Term/Expiration Date set forth
in the Notice of Grant) by Optionee’s estate or by a person who acquires the
right to exercise the Option by bequest or inheritance.  To the extent that the
Option is not vested on the date of Optionee’s death or if the Option is not
exercised within the time specified herein, the Option shall terminate.
 
11.         Non-Transferability of Option.  This Option may not be transferred
in any manner except by will or by the laws of descent or distribution.  It may
be exercised during the lifetime of Optionee only by Optionee.  The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.
 
12.         Term of Option.  This Option may be exercised only within the term
set out in the Notice of Grant.
 
13.         Restrictions on Shares.  Optionee hereby agrees that Shares
purchased upon the exercise of the Option shall be subject to such terms and
conditions as the Administrator shall determine in its sole discretion,
including, without limitation, restrictions on the transferability of Shares,
the right of the Company to repurchase Shares, and a right of first refusal in
favor of the Company with respect to permitted transfers of Shares.  Such terms
and conditions may, in the Administrator’s sole discretion, be contained in the
Exercise Notice with respect to the Option or in such other agreement as the
Administrator shall determine and which the Optionee hereby agrees to enter into
at the request of the Company.
 
(Signature Page Follows)

 
6

--------------------------------------------------------------------------------

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which shall constitute one document.

 

  BELVEDERE SOCAL       By:  /s/Alan J.
Lane                                                                Name:  Alan
J. Lane                                                                Title:   
Executive Chairman                                            

 
OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE OPTION AND ANY UNVESTED
SHARES ISSUED UNDER OR IN CONNECTION WITH THIS AGREEMENT  IS EARNED ONLY BY
CONTINUING EMPLOYMENT WITH THE COMPANY AT THE WILL OF THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT, NOR IN THE COMPANY’S 2007 EQUITY INCENTIVE PLAN, AS AMENDED FROM TIME
TO TIME, WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT STATUS BY THE COMPANY, NOR
SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR
WITHOUT PRIOR NOTICE.
 
Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof.  Optionee hereby accepts
this Option subject to all of the terms and provisions hereof.  Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this
Option.  Optionee further agrees to notify the Company upon any change in the
residence address indicated below.

 
Dated:                                                          
                                                                                                                                            
  OPTIONEE       Residence Address:

 
 
7

--------------------------------------------------------------------------------

 

EXHIBIT A
 
BELVEDERE SOCAL
 
2007 EQUITY INCENTIVE PLAN
 
EXERCISE NOTICE
 
Belvedere SoCal
[Address]
Attention: Stock Administration
 
1.             Exercise of Option.  Effective as of today, ___________, _____,
the undersigned (“Optionee”) hereby elects to exercise Optionee’s option to
purchase _________ shares of the Common Stock (the “Shares”) of Belvedere SoCal
(the “Company”), under and pursuant to the Belvedere SoCal 2007 Equity Incentive
Plan, as amended from time to time (the “Plan”) and the Stock Option Agreement
dated _________________________ (the “Option Agreement”).  Capitalized terms
used herein without definition shall have the meanings given in the Option
Agreement.
 
Date of Grant:
 
                                                                     
Vesting Commencement Date:
 
                                                                     
Number of Shares as to which Option is Exercised:
   
Exercise Price per Share:
 
$                               
Total Exercise Price:
 
$                               
Certificate to be issued in name of:
                                                                       
Cash Payment delivered herewith:
¨
$                               
Other form of consideration delivered herewith:
¨
Form of Consideration:
$                               

 
Type of Option:    [Non-Qualified Stock Option]


2.             Representations of Optionee.  Optionee acknowledges that Optionee
has received, read and understood the Plan and the Option Agreement.  Optionee
agrees to abide by and be bound by their terms and conditions.  Optionee is
aware of the Company’s business affairs and financial condition and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Securities.  Optionee is acquiring these Securities for
investment for Optionee’s own account only and not with a view to, or for resale
in connection with, any “distribution” thereof within the meaning of the
Securities Act.
 
3.             Rights as Stockholder.  Until the stock certificate evidencing
Shares purchased pursuant to the exercise of the Option is issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to Shares subject to the
Option, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 14 of the Plan.
 
8

--------------------------------------------------------------------------------


 
Optionee shall enjoy rights as a stockholder until such time as Optionee
disposes of the Shares.  Upon such exercise, Optionee shall have no further
rights as a holder of the Shares so purchased except the right to receive
payment for the Shares so purchased in accordance with the provisions of this
Agreement, and Optionee shall forthwith cause the certificate(s) evidencing the
Shares so purchased to be surrendered to the Company for transfer or
cancellation.
 
4.             Transfer Restrictions.  Any transfer or sale of the Shares is
subject to restrictions on transfer imposed by any applicable state and federal
securities laws.  Any Transfer or attempted Transfer of any of the Shares not in
accordance with the terms of this Agreement, shall be void and the Company may
enforce the terms of this Agreement by stop transfer instructions or similar
actions by the Company and its agents or designees.
 
5.             Tax Consultation.  Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares.  Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.
 
6.             Conformity to Securities Laws.  Optionee acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of all Applicable Laws (including, but not limited to the Securities
Act and the Exchange Act and any and all regulations and rules promulgated by
the Securities and Exchange Commission thereunder, including without limitation
the applicable exemptive conditions of Rule 16b-3 under the Exchange Act) and to
such approvals by any listing, regulatory or other governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith.  Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Shares are issued, only in such a manner as to
conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan, this Agreement and the Shares shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
 
7.             Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon Optionee and his or her heirs, executors, administrators, successors and
assigns.
 
8.             Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting.  The
resolution of such a dispute by the Administrator shall be final and binding on
the Company and on Optionee.
 
9

--------------------------------------------------------------------------------


 
9.             Governing Law; Severability.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California excluding
that body of law pertaining to conflicts of law.  Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
10.           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery or
upon deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.
 
11.           Further Instruments.  The Optionee hereby agrees to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the purposes and intent of this Agreement, including,
without limitation, the Investment Representation Statement in the form attached
to the Option Agreement as Exhibit C.
 
12.           Delivery of Payment.  The Optionee herewith delivers to the
Company the full Exercise Price for the Shares, as well as any applicable
withholding tax.
 
13.           Entire Agreement.  The Plan and Option Agreement are incorporated
herein by reference.  This Agreement, the Plan, the Option Agreement, the
Investment Representation Statement and the Restricted Stock Purchase Agreement,
if applicable, together with any additional documents containing Holder
representations as may be required by the Administrator, constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof.
 
Accepted by:
Submitted by:
   
BELVEDERE SOCAL
OPTIONEE
       
By:                                                                                                                   
                                                                                                                                                      
 
Optionee
Name:                                                                                                              
     
Title:                                                                                                                
Address:


 
10

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 


BELVEDERE SOCAL


2007 EQUITY INCENTIVE PLAN


RESTRICTED STOCK PURCHASE AGREEMENT
 
THIS RESTRICTED STOCK PURCHASE AGREEMENT (this “Agreement”) is made between
______________ (the “Purchaser”) and Belvedere SoCal (the “Company”), as of
__________________, ______.


RECITALS


(1)           Pursuant to the exercise of the Option granted to Purchaser under
the Company’s 2007 Equity Incentive Plan (the “Plan”) and pursuant to the Stock
Option Agreement (the “Option Agree­ment”) dated _________________, by and
between the Company and Purchaser with respect to such grant, which Option
Agreement is hereby incorporated by reference, Purchaser has elected to purchase
_________ of those shares which have not become vested under the vesting
schedule set forth in the Option Agreement (“Unvested Shares”).  The Unvested
Shares and the shares subject to the Option Agreement which have become vested
are sometimes collectively referred to herein as the “Shares”. Capitalized terms
used but not otherwise defined in this Agreement shall have the meanings
ascribed to such terms in the Option Agreement or the Plan.


(2)           As required by the Option Agreement, as a condition to Purchaser’s
election to exercise the option, Purchaser must execute this Agreement, which
sets forth the rights and obligations of the parties with respect to Shares
acquired upon exercise of the Option.


1.           Repurchase Option.


(a)           If Purchaser’s employment with the Company terminates for any
reason, including without limitation, for cause, without cause, or due to death
or Disabi­lity, the Company or its assignee shall have the right and option to
purchase from Purchaser, or Purchaser’s personal representative, as the case may
be, all of Purchaser’s Unvested Shares as of the date of such termination at a
price equal to the lower of the exercise price paid by Purchaser for such Shares
in connection with the exercise of the Option or the Fair Market Value of such
shares on the date Purchaser ceases to be employed by the Company (the
“Repurchase Option”).


(b)           The Company may exercise its Repurchase Option by deliver­ing,
personally or by regis­tered mail, to Purchaser (or his or her transferee or
legal represen­tative, as the case may be), within ninety (90) days of the date
on which Purchaser’s employment with the Company terminates, a notice in writing
indicating the Company’s inten­tion to exercise the Repurchase Option and
setting forth a date for closing not later than thirty (30) days from the
mailing of such notice. The closing shall take place at the Company’s
office.  At the closing, the holder of the certifi­cates for the Unvested Shares
being trans­ferred shall deliver the stock cer­tificate or certificates
evidencing the Unvested Shares, and the Company shall deliver the purchase price
therefor.
 
11

--------------------------------------------------------------------------------


 
(c)           At its option, the Company may elect to make payment for the
Unvested Shares at a bank selected by the Company.  The Company shall avail
itself of this option by a notice in writing to Pur­chaser stat­ing the name and
address of the bank, date of closing, and waiving the closing at the Company’s
office.


(d)           If the Company does not elect to exercise the Repurchase Option
conferred above by giving the requisite notice within ninety (90) days following
the date on which Purchaser’s employment with the Company terminates, the
Repurchase Option shall terminate.


(e)           One hundred percent (100%) of the Unvested Shares shall initially
be subject to the Repurchase Option.  The Unvested Shares shall be released from
the Repurchase Option in accordance with the Vesting Schedule set forth in the
Notice of Grant until all Shares are released from the Repurchase
Option.  Fractional Shares shall be rounded to the nearest whole share.


2.           Transferability of the Shares; Escrow.


(a)           Purchaser hereby authorizes and directs the secretary of the
Company, or such other person designated by the Company from time to time, to
transfer the Unvested Shares as to which the Repurchase Option has been
exercised from Purchaser to the Company.


(b)           To insure the availability for delivery of Purchaser’s Unvested
Shares upon repurchase by the Company pursuant to the Repurchase Option under
Section 1, Purchaser hereby appoints the secretary, or any other person
designated by the Company from time to time as escrow agent, as its
attorney-in-fact to sell, assign and transfer unto the Company, such Unvested
Shares, if any, repurchased by the Company pursuant to the Repurchase Option and
shall, upon execution of this Agreement, deliver and deposit with the secretary
of the Company, or such other person designated by the Company from time to
time, the share certificate(s) representing the Unvested Shares, together with
the stock assignment duly endorsed in blank, attached hereto as Exhibit
B-2.  The Unvested Shares and stock assignment shall be held by the secretary in
escrow, pursuant to the Joint Escrow Instructions of the Company and Purchaser
attached as Exhibit B-3 hereto, until the Company exercises its Repurchase
Option as provided in Section 1, until such Unvested Shares are vested, or until
such time as this Agreement no longer is in effect.  As a further condition to
the Company’s obligations under this Agreement, the spouse of Purchaser, if any,
shall execute and deliver to the Company the Consent of Spouse attached hereto
as Exhibit B-4.  Upon vesting of the Unvested Shares, the escrow agent shall
promptly deliver to Purchaser the certificate or certificates representing such
Shares in the escrow agent’s possession belonging to Purchaser, and the escrow
agent shall be discharged of all further obligations hereunder; provided,
however, that the escrow agent shall nevertheless retain such certificate or
certificates as escrow agent if so required pursuant to other restrictions
imposed pursuant to this Agreement.
 
12

--------------------------------------------------------------------------------


 
(c)           The Company, or its designee, shall not be liable for any act it
may do or omit to do with respect to holding the Shares in escrow and while
acting in good faith and in the exercise of its judgment.


(d)           Transfer or sale of the Shares is subject to restrictions on
transfer imposed by any applicable state and federal securities laws.  Any
transferee shall hold such Shares subject to all of the provisions hereof and
the Exercise Notice executed by Purchaser with respect to any Unvested Shares
purchased by Purchaser and shall acknowledge the same by signing a copy of this
Agreement.  Any transfer or attempted transfer of any of the Shares not in
accordance with the terms of this Agreement shall be void and the Company may
enforce the terms of this Agreement by stop transfer instructions or similar
actions by the Company and its agents or designees.


3.           Ownership, Voting Rights, Duties.  This Agreement shall not affect
in any way the ownership, voting rights or other rights or duties of Purchaser,
except as specifically provided herein.


4.           Legend.  Any certificates representing Unvested Shares pursuant to
this Agreement shall, until all restrictions lapse, bear the following legend or
legend substantially similar thereto:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE,
REACQUISITION AND/OR CERTAIN RESTRICTIONS ON TRANSFERABILITY UNDER THE TERMS OF
THAT CERTAIN RESTRICTED STOCK PURCHASE AGREEMENT BY AND BETWEEN BELVEDERE SOCAL
AND THE REGISTERED OWNER OF SUCH SECURITIES, AND SUCH SECURITIES MAY NOT BE,
DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.”


5.           Holding Period.  Notwithstanding any provision of this Agreement to
the contrary, in the event that the purchase of the Unvested Shares is not
exempt under Section 16 of the Exchange Act on the date of purchase, the
Unvested Shares may not be sold, assigned or otherwise transferred or exchanged
until at least six months and one day have elapsed from the date of purchase.


6.           Adjustment.  All references to the number of Shares and the
purchase price of the Shares in this Agreement shall be appropriately adjusted
in accordance with Section 14 of the Plan to reflect any event described in
Section 14 of the Plan occurring after the date of this Agreement.


7.           Notices.  Notices required hereunder shall be given in person or by
registered mail to the address of Purchaser shown on the records of the Company,
and to the Company at its principal executive office.


8.           Survival of Terms.  This Agreement shall apply to and bind
Purchaser and the Company and their respective permitted as­signees and
transferees, heirs, legatees, executors, administrators and legal successors.
 
13

--------------------------------------------------------------------------------


 
9.           Section 83(b) Election for Unvested Shares Purchased Pursuant to a
Non-Qualified Stock Option.  Purchaser hereby acknowledges that he or she has
been informed that, with respect to the exercise of a Non-Qualified Stock Option
for Unvested Shares, unless an election is filed by Purchaser with the Internal
Revenue Service and, if necessary, the proper state taxing authorities, within
thirty (30) days after the purchase of the Shares, electing pursuant to Section
83(b) of the Code (and similar state tax provisions if applicable) to be taxed
currently on any difference between the purchase price of the Shares and their
Fair Market Value on the date of purchase, there will generally be a recognition
of taxable income to the Purchaser, measured by the excess, if any, of the fair
market value of the Shares, at the time the Company’s Repurchase Option lapses
over the purchase price paid for the Shares.  Purchaser represents that
Purchaser has consulted any tax consultant(s) Purchaser deems advisable in
connection with the purchase of the Shares or the filing of the Election under
Section 83(b) and similar tax provisions.


PURCHASER ACKNOWLEDGES THAT IT IS PURCHASER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF PURCHASER
REQUESTS THE COMPANY OR ITS REPRESEN­TATIVE TO MAKE THIS FILING ON PURCHASER’S
BEHALF.


10.           Representations.  Purchaser has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agree­ment.  Purchaser is
relying solely on such advisors and not on any state­ments or represen­tations
of the Company or any of its agents.  Purchaser understands that Purchaser (and
not the Company) shall be responsible for his or her own tax liability that may
arise as a result of this investment or the transactions contem­plated by this
Agreement.


11.           Governing Law; Severability.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California excluding
that body of law pertaining to conflicts of law.  Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.


(Signature Page Follows)

 
14

--------------------------------------------------------------------------------

 

Purchaser represents that he or she has read this Agreement and is familiar with
its terms and provisions.  Purchaser hereby agrees to accept as binding,
conclusive and final all decisions or inter­preta­tions of the Board upon any
questions arising under this Agreement.
 
IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.
 

  BELVEDERE SOCAL      
By:                                                                                              
      Name:
                                                                                        
     
Title:                                                                                           
          PURCHASER      
By:                                                                                              
     
Name:                                                                                         
     
Address:                                                                                    

 
 
15

--------------------------------------------------------------------------------

 

EXHIBIT B-2


ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED I, ______________, hereby sell, assign and transfer unto
                                                                                                             
(__________) shares of the Common Stock of Belvedere SoCal registered in my name
on the books of said corporation represented by Certificate No. _____ herewith
and do hereby irrevocably constitute and appoint
                                                                    to transfer
the said stock on the books of the within named corporation with full power of
substitution in the premises.


This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Purchase Agreement between Belvedere SoCal and the
undersigned dated ______________, _____.


 

Dated: _______________, ________    
Signature:                                                                                       

 
 
 
INSTRUCTIONS:  Please do not fill in any blanks other than the signature
line.  The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Restricted Stock Purchase Agreement,
without requiring additional signatures on the part of Purchaser.

 
16

--------------------------------------------------------------------------------

 


EXHIBIT B-3


JOINT ESCROW INSTRUCTIONS
 
                        , ____
Secretary
Belvedere SoCal
[________________]
[________________]


As Escrow Agent for both Belvedere SoCal (together with any assignee of
Belvedere SoCal, the “Company”) and the undersigned purchaser of stock of the
Company (the “Purchaser”), you are hereby authorized and directed to hold the
documents delivered to you pursuant to the terms of that certain Restricted
Stock Purchase Agreement (“Agreement”) between the Company and the undersigned,
in accordance with the following instructions:


1.           In the event the Company exercises the Company’s Repurchase Option
set forth in the Agreement, the Company shall give to Purchaser and you a
written notice specifying the number of shares of stock to be purchased, the
purchase price, and the time for a closing hereunder at the principal office of
the Company or, at the election of the Company, at a Bank of the Company’s
choosing.  Purchaser and the Company hereby irrevocably authorize and direct you
to close the transac­tion contemplated by such notice in accordance with the
terms of said notice.


2.           At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or a combination thereof) for the number of shares of stock being
purchased pursuant to the exercise of the Company’s Repurchase Option.


3.           Purchaser irrevocably authorizes the Company to deposit with you
any certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the
Agreement.  Purchaser does hereby irrevocably constitute and appoint you as
Purchaser’s attorney-in-fact and agent for the term of this escrow to execute,
with respect to such securities, all documents necessary or appropriate to make
such securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities.  Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a stockholder of the Company while the
stock is held by you.


4.           Upon written request of Purchaser, but no more than once per
calendar year, unless the Company’s Repurchase Option has been exercised, you
will deliver to Purchaser a certificate or certificates representing the number
of shares of stock as are not then subject to the Company’s Repurchase
Option.  Within one hundred twenty (120) days after Purchaser’s employment with
the Company terminates, you will deliver to Purchaser a certificate or
certificates representing the aggregate number of shares held or issued pursuant
to the Agreement and not purchased by the Company or its assignees pursuant to
exercise of the Company’s Repurchase Option.
 
17

--------------------------------------------------------------------------------


 
5.           If, at the time of termination of this escrow, you should have in
your possession any documents, securities, or other prop­erty belonging to
Purchaser, you shall deliver all of the same to Purchaser and shall be
discharged of all further obligations hereunder.


6.           Your duties hereunder may be altered, amended, modified or revoked
only by a writing signed by all of the parties hereto.


7.           You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or
parties.  You shall not be person­ally liable for any act you may do or omit to
do hereunder as Escrow Agent or as attorney-in-fact for Purchaser while acting
in good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.


8.           You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case you obey or comply with any such order, judgment or decree, you
shall not be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.


9.           You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.


10.         You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limita­tions or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.


11.         You shall be entitled to employ such legal counsel and other experts
as you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.


12.         Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be an officer or agent of the Company or if you shall resign
by written notice to each party.  In the event of any such termination, the
Company shall appoint a successor Escrow Agent.
 
18

--------------------------------------------------------------------------------


 
13.         If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.


14.         It is understood and agreed that, should any dispute arise with
respect to the delivery and/or ownership or right of posses­sion of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such disputes shall have been settled either by mutual written agreement
of the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.


15.         Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at such
addresses as a party may designate by written notice to each of the other
parties hereto.


16.         By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Agreement.


17.         This instrument shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns.


18.         These Joint Escrow Instructions shall be governed by, and construed
and enforced in accordance with, the laws of the State of California, excluding
that body of law pertaining to conflicts of law.


(Signature Page Follows)

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, these Joint Escrow Instructions shall be effective as of the
date first set forth above.


 

  BELVEDERE SOCAL      
By:                                                                               
     
Name:                                                                          
     
Title:                                                                            
           PURCHASER:      
By:                                                                               
     
Name:                                                                          
     
Address:                                                                       
        ESCROW AGENT:      
By:                                                                                
     
Name:                                                                           
     
Title:                                                                             

 
 
20

--------------------------------------------------------------------------------

 

EXHIBIT B-4


CONSENT OF SPOUSE
 
I, ____________________, spouse of _____________, have read and approve the
Restricted Stock Purchase Agreement dated ___________, _____, between my spouse
and Belvedere SoCal.  In consideration of granting of the right to my spouse to
purchase shares of Belvedere SoCal set forth in the Restricted Stock Purchase
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Agreement and agree to be bound by the
provisions of the Restricted Stock Purchase Agreement insofar as I may have any
rights in said Restricted Stock Purchase Agreement or any shares issued pursuant
thereto under the community property laws or similar laws relating to marital
prop­erty in effect in the state of our residence as of the date of the signing
of the foregoing Restricted Stock Purchase Agreement.

 
 

Dated: _______________, ______    
                                                                                                    
  Signature of Spouse

 
 
21

--------------------------------------------------------------------------------

 

EXHIBIT C2
 
INVESTMENT REPRESENTATION STATEMENT

 

OPTIONEE :  [NAME]       COMPANY :  Belvedere SoCal       SECURITY :  Common
Stock       AMOUNT     :  ___________________       DATE    :
___________________

                                        
In connection with the purchase of the above-listed shares of Common Stock (the
“Securities”) of Belvedere SoCal. (the “Company”), the undersigned (the
“Optionee”) represents to the Company the following:
 
(a)           Optionee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities.  Optionee is
acquiring these Securities for investment for Optionee’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).
 
(b)           Optionee acknowledges and understands that the Securities
constitute “restricted securities” under the Securities Act and have not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of Optionee’s investment intent as expressed herein.  Optionee
understands that the Securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  Optionee further acknowledges and understands that
the Company is under no obligation to register the Securities.  Optionee
understands that the certificate evidencing the Securities will be imprinted
with a legend which prohibits the transfer of the Securities unless they are
registered or such registration is not required in the opinion of counsel
satisfactory to the Company and any other legend required under applicable state
securities laws.
 
(c)           Optionee is familiar with the provisions of Rule 701 and Rule 144,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly from
the issuer thereof, in a non-public offering subject to the satisfaction of
certain conditions.  Rule 701 provides that if the issuer qualifies under
Rule 701 at the time of the grant of the Option to Optionee, the exercise will
be exempt from registration under the Securities Act.  In the event the Company
becomes subject to the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, ninety (90) days thereafter (or such longer
period as any market stand-off agreement may require) the Securities exempt
under Rule 701 may be resold, subject to the satisfaction of certain of the
conditions specified by Rule 144, including, in the case of an affiliate,
(i) the resale being made through a broker in an unsolicited “broker’s
transaction” or in transactions directly with a market maker (as said term is
defined under the Securities Exchange Act of 1934), (ii)  the availability of
certain public information about the Company, (iii) the amount of Securities
being sold during any three (3) month period not exceeding the limitations
specified in Rule 144(e), and (iv) the timely filing of a Form 144, if
applicable.
 

--------------------------------------------------------------------------------

2 This statement may not be necessary if shares have ceased to be registered
under the Securities Act at the time of exercise.
 
22

--------------------------------------------------------------------------------


 
In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold beginning ninety (90)
days after the Company becomes subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934 in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than six months  after the later of the date the Securities
were sold by the Company or the date the Securities were sold by an affiliate of
the Company, within the meaning of Rule 144 and the availability of certain
public information about the Company (subject to certain exceptions); and, in
the case of a sale of the Securities by an affiliate,  the satisfaction of the
conditions set forth in sections (i), (ii), (iii) and (iv) of the paragraph
immediately above.
 
(d)           Optionee further understands that in the event all of the
applicable requirements of Rule 701 or 144 are not satisfied, registration under
the Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.  Optionee understands that no assurances can be given that
any such other registration exemption will be available in such event.
 
(e)           Optionee understands and acknowledges that the Company will rely
upon the accuracy and truth of the foregoing representations and Optionee hereby
consents to such reliance.

 

  Signature of Optionee:     Date: ______________________
                                                                                                           

 
23

--------------------------------------------------------------------------------

 
 
BELVEDERE SOCAL
 
2007 EQUITY INCENTIVE PLAN
 
STOCK OPTION AGREEMENT


Performance Vested Option, Early Exercise Permitted


Pursuant to its 2007 Equity Incentive Plan, as amended from time to time (the
“Plan”), Belvedere SoCal (the “Company”), hereby grants to the Optionee listed
below (“Optionee”), an option to purchase the number of shares of the Company’s
Common Stock set forth below (the “Option”), subject to the terms and conditions
of the Plan and this Stock Option Agreement (this “Option Agreement”). Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Option Agreement.
 
I.
NOTICE OF STOCK OPTION GRANT

 
Optionee:
 
William Baribault
Date of Option Agreement:
 
August 14, 2008
Date of Grant:
 
February 27, 2008
Vesting Commencement Date:
 
November 23, 2007
Exercise Price per Share:
 
$15.00
Total Number of Shares Granted:
 
49,887
Total Exercise Price:
 
$748,305.00
Term/Expiration Date:
 
2/27/2018
Qualifying Acquisition Price Per Share
 
$44.00
Trading Target Price Per Share
 
$44.00




Type of Option: Non-Qualified Stock Option    
Exercise Schedule:
¨  Same as Vesting Schedule  ý  Early Exercise Permitted



Vesting Schedule:
This Option is exercisable immediately, in whole or in part, at such times as
are established by the Administrator, conditioned upon Optionee entering into a
Restricted Stock Purchase Agreement with respect to any unvested Shares.  This
Option or, if exercised prior to vesting, the Shares subject to this Option,
shall vest, become exercisable and/or be released from the Company’s Repurchase
Option, as set forth in the Restricted Stock Purchase Agreement attached hereto
as Exhibit B-1, according to the following schedule:
      Subject to the Optionee’s continued employment with the Company, the
Option or Shares, as applicable, shall vest in full on the seventh anniversary
of the Vesting Commencement Date specified above (the “Vesting Date”), provided,
however, that in the event that either a Qualifying Acquisition occurs or the
Trading Price Target is achieved prior to the Vesting Date, then the
exercisability and vesting of the Option or Shares, as applicable, shall be
accelerated and the Option or Shares, as applicable, shall vest in full on the
date on which the Qualifying Acquisition occurs or the Trading Price Target is
achieved, provided, further, that if the Optionee ceases to be employed by the
Company by reason of a termination of employment by the Company without Cause,
by Optionee for Good Reason or due to the Optionee’s death or Disability (each
as defined in that certain employment agreement between the Company and Optionee
of even date herewith), in any case,  prior to the vesting of the Option or the
Shares, as applicable, then the Option or the Shares, as applicable shall
thereupon vest with respect to that number of Shares determined by multiplying
the number of unvested Shares subject to the Option or unvested Shares, as
applicable, by a fraction, (i) the numerator of which equals the number of full
months elapsed from the Date of Grant through the date of termination, and (ii)
the denominator of which equals eighty-four (84).

 

--------------------------------------------------------------------------------


 

  For purposes of this Agreement:       “Qualifying Public Offering” shall mean
a sale (or the last in a series of sales) of Common Stock to the general public
pursuant to one or more underwritten public offerings for cash in which either
(i) holders of the Company’s Common Stock as of this Agreement’s Date of Grant
have, in the aggregate of such underwritten public offerings, sold more than
fifty percent (50%) of the shares of Common Stock held by such holders, or (ii)
(A) new primary shares of Common Stock comprising more than twenty-five percent
(25%) of the Company’s total outstanding shares of Common Stock as of this
Agreement’s Date of Grant are offered and (B) the average daily trading volume
following such offering is greater than .5% of the Common Stock’s public float
for twenty (20) consecutive trading days (the “Volume Condition”).  In the case
of clause (ii) of the immediately preceding sentence, a Qualifying Public
Offering shall be deemed to have occurred if and when the Volume Condition is
satisfied.       “Qualifying Acquisition” shall mean an Acquisition in which the
price per share of Common Stock paid by the acquiror in such Acquisition
transaction, as determined by the Board, is greater than or equal to the
Qualifying Acquisition Price Per Share, as specified above.       “Trading Price
Target” shall be deemed to have been achieved if and when, following a
Qualifying Public Offering, the closing trading price of a share of Common Stock
on the Principal Exchange is greater than or equal to the Trading Price Target
Per Share, as specified above, for each trading day during a period of twenty
(20) consecutive trading days.

 
2

--------------------------------------------------------------------------------


 
Summary of Vesting1
 
Date/Event
Percentage of Option or Shares Vested
Prior to seventh anniversary of Vesting Commencement Date (no Qualifying
Acquisition nor achievement of the Trading Price Target Per Share)
0%
Qualifying Acquisition or achievement of the Trading Price Target Per Share
prior to seventh anniversary of Vesting Commencement Date
100%
Seventh anniversary of Vesting Commencement Date
100%
Termination by Company without Cause, by Optionee for Good Reason or due to
Optionee’s death or Disability
Pro rata as set forth above



Termination Period:
Except in the event of a termination for Cause, this Option may be exercised, to
the extent vested as of the date that Optionee’s employment with the Company
terminates, for three (3) months after such termination of employment, or such
longer period as may be applicable upon the death or Disability of Optionee as
provided herein (or, if not provided herein, then as provided in the Plan), but
in no event later than the Term/Expiration Date as set forth above.



II.
AGREEMENT

 
1.           Grant of Option.  The Company hereby grants to the Optionee an
Option to purchase the number of shares of Common Stock (the “Shares”) set forth
in the Notice of Grant as defined above, at the exercise price per share set
forth in the Notice of Grant (the “Exercise Price”).  Notwithstanding anything
to the contrary anywhere else in this Option Agreement, this grant of an Option
is subject to the terms and provisions of the Plan, which is incorporated herein
by reference.   Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Plan.
 
2.           Exercise of Option.  This Option is exercisable as follows:
 
(a)           Right to Exercise.
 

--------------------------------------------------------------------------------

1 This summary is qualified in its entirety by the Vesting Schedule above.  In
the event of any conflict, the Vesting Schedule will control.
 
3

--------------------------------------------------------------------------------


 
(i)            This Option shall be exercisable cumulatively according to the
vesting schedule set out in the Notice of Grant.  Alternatively, at the election
of the Optionee, this Option may be exercised in whole or in part at such times
as are established by the Administrator as to Shares which have not yet
vested.  For purposes of this Option Agreement, this Option, or, if exercised
prior to vesting, Shares subject to this Option, shall vest based on Optionee’s
continued employment with the Company.  Vested Shares shall not be subject to
the Company’s Repurchase Option (as set forth in the Restricted Stock Purchase
Agreement).
 
(ii)           As a condition to exercising this Option for unvested Shares, the
Optionee shall execute the Restricted Stock Purchase Agreement.
 
(iii)          This Option may not be exercised for a fraction of a Share.
 
(iv)          In the event of Optionee’s death, Disability or other termination
of the Optionee’s employment with the Company, the exercisability of the Option
shall be governed by Sections 7, 8 and 9 hereof.
 
(v)           In no event may this Option be exercised after the Term/Expiration
Date of this Option as set forth in the Notice of Grant.
 
(b)           Method of Exercise.  This Option shall be exercisable by written
notice to the Company (in the form attached as Exhibit A) (the “Exercise
Notice”).  The Exercise Notice shall state the number of Shares for which the
Option is being exercised, and such other representations and agreements with
respect to such Shares of Common Stock as may be required by the Company
pursuant to the provisions of the Plan.  The Exercise Notice shall be signed by
Optionee and, together with an executed copy of the Restricted Stock Purchase
Agreement, if applicable, shall be delivered in person or by certified mail to
the Secretary of the Company.  The Exercise Notice and Restricted Stock Purchase
Agreement shall be accompanied by payment of the Exercise Price, including
payment of any applicable withholding tax.
 
No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with all relevant provisions of all Applicable
Laws and the requirements of any stock exchange upon which the Shares may then
be listed.  Assuming such compliance, for income tax purposes, the Shares shall
be considered transferred to Optionee on the date on which the Option is
exercised with respect to such Shares.
 
3.             Optionee’s Representations.  If the Shares purchasable pursuant
to the exercise of this Option have not been registered under the Securities Act
at the time this Option is exercised or have ceased to be so registered, or if
the Administrator otherwise requires, Optionee shall, concurrently with the
exercise of all or any portion of this Option, deliver to the Company his or her
Investment Representation Statement in the form attached hereto as Exhibit  C.
 
4.             Lock-Up Period.  Optionee hereby agrees that, if so requested by
the Company or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration of the offering of any
securities of the Company under the Securities Act, Optionee shall not sell or
otherwise transfer any Shares or other securities of the Company during the
180-day period (or such longer period as may be requested in writing by the
Managing Underwriter and agreed to in writing by the Company) (the “Market
Standoff Period”) following the effective date of a registration statement of
the Company filed under the Securities Act.  The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period and these restrictions
shall be binding on any transferee of such Shares.  Notwithstanding the
foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed necessary by the Company or the Managing
Underwriter.
 
4

--------------------------------------------------------------------------------


 
5.             Method of Payment.  Payment of the Exercise Price shall be by
any  of the following methods, or a combination thereof, at the election of the
Optionee:
 
(a)           cash;
 
(b)           check;
 
(c)           with the consent of the Administrator, a full recourse promissory
note bearing interest (at no less than such rate as is a market rate of interest
and which then precludes the imputation of interest under the Code), payable
upon such terms as may be prescribed by the Administrator and structured to
comply with Applicable Laws;
 
(d)           with the consent of the Administrator, surrender of other Shares
of Common Stock of the Company which have a Fair Market Value on the date of
surrender equal to the Exercise Price of the Shares as to which the Option is
being exercised;
 
(e)           with the consent of the Administrator, surrendered Shares issuable
upon the exercise of the Option having a Fair Market Value on the date of
exercise equal to the aggregate Exercise Price of the Option or exercised
portion thereof;
 
(f)           with the consent of the Administrator, property of any kind which
constitutes good and valuable consideration;
 
(g)           with the consent of the Administrator, delivery of a notice that
the Optionee has placed a market sell order with a broker with respect to Shares
then issuable upon exercise of the Option and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate Exercise Price; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale; or
 
(h)           with the consent of the Administrator, any combination of the
foregoing methods of payment.
 
6.             Restrictions on Exercise.  This Option may not be exercised until
the Plan has been approved by the stockholders of the Company.  If the issuance
of Shares upon such exercise or if the method of payment for such Shares would
constitute a violation of any Applicable Law, then the Option may not be
exercised.  The Company may require Optionee to make any representation and
warranty to the Company as may be required by any applicable law or regulation
before allowing the Option to be exercised.
 
7.             Termination of Relationship.  If Optionee’s employment with the
Company terminates (other than by reason of a termination by the Company for
Cause or Optionee’s death or Disability), the Option, to the extent vested as of
the date of such termination of employment shall remain exercisable for the
Termination Period set out in the Notice of Grant (but in no event later than
the Term/Expiration Date as set forth in the Notice of Grant).  To the extent
that the Option is not vested on the date on which Optionee’s employment with
the Company terminates, or if Optionee does not exercise this Option within the
time specified herein, the Option shall terminate.
 
5

--------------------------------------------------------------------------------


 
8.             Termination for Cause.  If Optionee’s employment with the Company
terminates by reason of a termination by the Company for Cause, the Option shall
terminate as of the start of business on the date of Optionee’s termination,
regardless of whether the Option is then vested and/or exercisable with respect
to any Shares.
 
9.             Disability of Optionee.  If Optionee’s employment with the
Company terminates as a result of his or her Disability, the Option, to the
extent vested as of the date of such termination, shall remain exercisable for
twelve (12) months following such date (and in no event later than the
Term/Expiration Date set forth in the Notice of Grant).  To the extent that the
Option is not vested at the date on which Optionee’s employment with the Company
terminates or if Optionee does not exercise such Option within the time
specified herein, the Option shall terminate.
 
10.           Death of Optionee.  If Optionee’s employment with the Company
terminates as a result of his or her death, the Option, to the extent vested as
of the date of death, shall remain exercisable for twelve (12) months following
the date of death (and in no event later than the Term/Expiration Date set forth
in the Notice of Grant) by Optionee’s estate or by a person who acquires the
right to exercise the Option by bequest or inheritance.  To the extent that the
Option is not vested on the date of Optionee’s death or if the Option is not
exercised within the time specified herein, the Option shall terminate.
 
11.           Non-Transferability of Option.  This Option may not be transferred
in any manner except by will or by the laws of descent or distribution.  It may
be exercised during the lifetime of Optionee only by Optionee.  The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.
 
12.           Term of Option.  This Option may be exercised only within the term
set out in the Notice of Grant.
 
13.           Restrictions on Shares.  Optionee hereby agrees that Shares
purchased upon the exercise of the Option shall be subject to such terms and
conditions as the Administrator shall determine in its sole discretion,
including, without limitation, restrictions on the transferability of Shares,
the right of the Company to repurchase Shares, and a right of first refusal in
favor of the Company with respect to permitted transfers of Shares.  Such terms
and conditions may, in the Administrator’s sole discretion, be contained in the
Exercise Notice with respect to the Option or in such other agreement as the
Administrator shall determine and which the Optionee hereby agrees to enter into
at the request of the Company.
 
(Signature Page Follows)


6

--------------------------------------------------------------------------------




This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which shall constitute one document.

 

  BELVEDERE SOCAL       By: /s/Alan J.
Lane                                                               Name: Alan J.
Lane                                                              
Title: Executive Chairman                                             

 
OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE OPTION AND ANY UNVESTED
SHARES ISSUED UNDER OR IN CONNECTION WITH THIS AGREEMENT  IS EARNED ONLY BY
CONTINUING EMPLOYMENT WITH THE COMPANY AT THE WILL OF THE COMPANY (NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT, NOR IN THE COMPANY’S 2007 EQUITY INCENTIVE PLAN, AS AMENDED FROM TIME
TO TIME, WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT STATUS BY THE COMPANY, NOR
SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR
WITHOUT PRIOR NOTICE.
 
Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof.  Optionee hereby accepts
this Option subject to all of the terms and provisions hereof.  Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this
Option.  Optionee further agrees to notify the Company upon any change in the
residence address indicated below.

 
 

Dated:                                                          
                                                                                                                
  OPTIONEE       Residence Address:


 
7

--------------------------------------------------------------------------------

 

EXHIBIT A
 
BELVEDERE SOCAL
 
2007 EQUITY INCENTIVE PLAN
 
EXERCISE NOTICE
 
Belvedere SoCal
[Address]
Attention: Stock Administration
 
1.           Exercise of Option.  Effective as of today, ___________, _____, the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase
_________ shares of the Common Stock (the “Shares”) of Belvedere SoCal (the
“Company”), under and pursuant to the Belvedere SoCal 2007 Equity Incentive
Plan, as amended from time to time (the “Plan”) and the Stock Option Agreement
dated _________________________ (the “Option Agreement”).  Capitalized terms
used herein without definition shall have the meanings given in the Option
Agreement.
 
Date of Grant:
 
                                                                     
Vesting Commencement Date:
 
                                                                     
Number of Shares as to which Option is Exercised:
   
Exercise Price per Share:
 
$                            
Total Exercise Price:
 
$                            
Certificate to be issued in name of:
                                                                       
Cash Payment delivered herewith:
¨
$                            
Other form of consideration delivered herewith:
¨
Form of Consideration:
$                            
Qualifying Acquisition Price Per Share
 
                                                                     
Trading Target Price Per Share
 
                                                                     

 

Type of Option: [Non-Qualified Stock Option]

 
2.           Representations of Optionee.  Optionee acknowledges that Optionee
has received, read and understood the Plan and the Option Agreement.  Optionee
agrees to abide by and be bound by their terms and conditions.  Optionee is
aware of the Company’s business affairs and financial condition and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Securities.  Optionee is acquiring these Securities for
investment for Optionee’s own account only and not with a view to, or for resale
in connection with, any “distribution” thereof within the meaning of the
Securities Act.
 
8

--------------------------------------------------------------------------------


 
3.           Rights as Stockholder.  Until the stock certificate evidencing
Shares purchased pursuant to the exercise of the Option is issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to Shares subject to the
Option, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 14 of the Plan.
 
  Optionee shall enjoy rights as a stockholder until such time as Optionee
disposes of the Shares.  Upon such exercise, Optionee shall have no further
rights as a holder of the Shares so purchased except the right to receive
payment for the Shares so purchased in accordance with the provisions of this
Agreement, and Optionee shall forthwith cause the certificate(s) evidencing the
Shares so purchased to be surrendered to the Company for transfer or
cancellation.
 
4.           Transfer Restrictions.  Any transfer or sale of the Shares is
subject to restrictions on transfer imposed by any applicable state and federal
securities laws.  Any Transfer or attempted Transfer of any of the Shares not in
accordance with the terms of this Agreement, shall be void and the Company may
enforce the terms of this Agreement by stop transfer instructions or similar
actions by the Company and its agents or designees.
 
5.           Tax Consultation.  Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares.  Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.
 
6.           Conformity to Securities Laws.  Optionee acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of all Applicable Laws (including, but not limited to the Securities
Act and the Exchange Act and any and all regulations and rules promulgated by
the Securities and Exchange Commission thereunder, including without limitation
the applicable exemptive conditions of Rule 16b-3 under the Exchange Act) and to
such approvals by any listing, regulatory or other governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith.  Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Shares are issued, only in such a manner as to
conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan, this Agreement and the Shares shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
 
7.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon Optionee and his or her heirs, executors, administrators, successors and
assigns.
 
9

--------------------------------------------------------------------------------


 
8.           Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting.  The
resolution of such a dispute by the Administrator shall be final and binding on
the Company and on Optionee.
 
9.           Governing Law; Severability.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California excluding
that body of law pertaining to conflicts of law.  Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
10.         Notices.  Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.
 
11.         Further Instruments.  The Optionee hereby agrees to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the purposes and intent of this Agreement, including,
without limitation, the Investment Representation Statement in the form attached
to the Option Agreement as Exhibit C.
 
12.         Delivery of Payment.  The Optionee herewith delivers to the Company
the full Exercise Price for the Shares, as well as any applicable withholding
tax.
 
13.         Entire Agreement.  The Plan and Option Agreement are incorporated
herein by reference.  This Agreement, the Plan, the Option Agreement, the
Investment Representation Statement and the Restricted Stock Purchase Agreement,
if applicable, together with any additional documents containing Holder
representations as may be required by the Administrator, constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof.
 
Accepted by:
Submitted by:
   
BELVEDERE SOCAL
OPTIONEE
       
By:                                                                                                
                                                                                                              
 
Optionee
Name:                                                                                           
     
Title:                                                                                             
Address:


 
10

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
BELVEDERE SOCAL


2007 EQUITY INCENTIVE PLAN


RESTRICTED STOCK PURCHASE AGREEMENT
 
THIS RESTRICTED STOCK PURCHASE AGREEMENT (this “Agreement”) is made between
______________ (the “Purchaser”) and Belvedere SoCal (the “Company”), as of
__________________, ______.


RECITALS


(1)           Pursuant to the exercise of the Option granted to Purchaser under
the Company’s 2007 Equity Incentive Plan (the “Plan”) and pursuant to the Stock
Option Agreement (the “Option Agree­ment”) dated _________________, by and
between the Company and Purchaser with respect to such grant, which Option
Agreement is hereby incorporated by reference, Purchaser has elected to purchase
_________ of those shares which have not become vested under the vesting
schedule set forth in the Option Agreement (“Unvested Shares”).  The Unvested
Shares and the shares subject to the Option Agreement which have become vested
are sometimes collectively referred to herein as the “Shares”. Capitalized terms
used but not otherwise defined in this Agreement shall have the meanings
ascribed to such terms in the Option Agreement or the Plan.


(2)           As required by the Option Agreement, as a condition to Purchaser’s
election to exercise the option, Purchaser must execute this Agreement, which
sets forth the rights and obligations of the parties with respect to Shares
acquired upon exercise of the Option.


1.              Repurchase Option.


(a)           If Purchaser’s employment with the Company terminates for any
reason, including without limitation, for cause, without cause, or due to death
or Disabi­lity, the Company or its assignee shall have the right and option to
purchase from Purchaser, or Purchaser’s personal representative, as the case may
be, all of Purchaser’s Unvested Shares as of the date of such termination at a
price equal to the lower of the exercise price paid by Purchaser for such Shares
in connection with the exercise of the Option or the Fair Market Value of such
shares on the date Purchaser ceases to be employed by the Company (the
“Repurchase Option”).


(b)           The Company may exercise its Repurchase Option by deliver­ing,
personally or by regis­tered mail, to Purchaser (or his or her transferee or
legal represen­tative, as the case may be), within ninety (90) days of the date
on which Purchaser’s employment with the Company terminates, a notice in writing
indicating the Company’s inten­tion to exercise the Repurchase Option and
setting forth a date for closing not later than thirty (30) days from the
mailing of such notice. The closing shall take place at the Company’s
office.  At the closing, the holder of the certifi­cates for the Unvested Shares
being trans­ferred shall deliver the stock cer­tificate or certificates
evidencing the Unvested Shares, and the Company shall deliver the purchase price
therefor.
 
11

--------------------------------------------------------------------------------


 
(c)           At its option, the Company may elect to make payment for the
Unvested Shares at a bank selected by the Company.  The Company shall avail
itself of this option by a notice in writing to Pur­chaser stat­ing the name and
address of the bank, date of closing, and waiving the closing at the Company’s
office.


(d)           If the Company does not elect to exercise the Repurchase Option
conferred above by giving the requisite notice within ninety (90) days following
the date on which Purchaser’s employment with the Company terminates, the
Repurchase Option shall terminate.


(e)           One hundred percent (100%) of the Unvested Shares shall initially
be subject to the Repurchase Option.  The Unvested Shares shall be released from
the Repurchase Option in accordance with the Vesting Schedule set forth in the
Notice of Grant until all Shares are released from the Repurchase
Option.  Fractional Shares shall be rounded to the nearest whole share.


2.           Transferability of the Shares; Escrow.


(a)           Purchaser hereby authorizes and directs the secretary of the
Company, or such other person designated by the Company from time to time, to
transfer the Unvested Shares as to which the Repurchase Option has been
exercised from Purchaser to the Company.


(b)           To insure the availability for delivery of Purchaser’s Unvested
Shares upon repurchase by the Company pursuant to the Repurchase Option under
Section 1, Purchaser hereby appoints the secretary, or any other person
designated by the Company from time to time as escrow agent, as its
attorney-in-fact to sell, assign and transfer unto the Company, such Unvested
Shares, if any, repurchased by the Company pursuant to the Repurchase Option and
shall, upon execution of this Agreement, deliver and deposit with the secretary
of the Company, or such other person designated by the Company from time to
time, the share certificate(s) representing the Unvested Shares, together with
the stock assignment duly endorsed in blank, attached hereto as Exhibit
B-2.  The Unvested Shares and stock assignment shall be held by the secretary in
escrow, pursuant to the Joint Escrow Instructions of the Company and Purchaser
attached as Exhibit B-3 hereto, until the Company exercises its Repurchase
Option as provided in Section 1, until such Unvested Shares are vested, or until
such time as this Agreement no longer is in effect.  As a further condition to
the Company’s obligations under this Agreement, the spouse of Purchaser, if any,
shall execute and deliver to the Company the Consent of Spouse attached hereto
as Exhibit B-4.  Upon vesting of the Unvested Shares, the escrow agent shall
promptly deliver to Purchaser the certificate or certificates representing such
Shares in the escrow agent’s possession belonging to Purchaser, and the escrow
agent shall be discharged of all further obligations hereunder; provided,
however, that the escrow agent shall nevertheless retain such certificate or
certificates as escrow agent if so required pursuant to other restrictions
imposed pursuant to this Agreement.
 
12

--------------------------------------------------------------------------------


 
(c)           The Company, or its designee, shall not be liable for any act it
may do or omit to do with respect to holding the Shares in escrow and while
acting in good faith and in the exercise of its judgment.


(d)           Transfer or sale of the Shares is subject to restrictions on
transfer imposed by any applicable state and federal securities laws.  Any
transferee shall hold such Shares subject to all of the provisions hereof and
the Exercise Notice executed by Purchaser with respect to any Unvested Shares
purchased by Purchaser and shall acknowledge the same by signing a copy of this
Agreement.  Any transfer or attempted transfer of any of the Shares not in
accordance with the terms of this Agreement shall be void and the Company may
enforce the terms of this Agreement by stop transfer instructions or similar
actions by the Company and its agents or designees.


3.           Ownership, Voting Rights, Duties.  This Agreement shall not affect
in any way the ownership, voting rights or other rights or duties of Purchaser,
except as specifically provided herein.


4.           Legend.  Any certificates representing Unvested Shares pursuant to
this Agreement shall, until all restrictions lapse, bear the following legend or
legend substantially similar thereto:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE,
REACQUISITION AND/OR CERTAIN RESTRICTIONS ON TRANSFERABILITY UNDER THE TERMS OF
THAT CERTAIN RESTRICTED STOCK PURCHASE AGREEMENT BY AND BETWEEN BELVEDERE SOCAL
AND THE REGISTERED OWNER OF SUCH SECURITIES, AND SUCH SECURITIES MAY NOT BE,
DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.”


5.           Holding Period.  Notwithstanding any provision of this Agreement to
the contrary, in the event that the purchase of the Unvested Shares is not
exempt under Section 16 of the Exchange Act on the date of purchase, the
Unvested Shares may not be sold, assigned or otherwise transferred or exchanged
until at least six months and one day have elapsed from the date of purchase.


6.           Adjustment.  All references to the number of Shares and the
purchase price of the Shares in this Agreement shall be appropriately adjusted
in accordance with Section 14 of the Plan to reflect any event described in
Section 14 of the Plan occurring after the date of this Agreement.


7.           Notices.  Notices required hereunder shall be given in person or by
registered mail to the address of Purchaser shown on the records of the Company,
and to the Company at its principal executive office.


8.           Survival of Terms.  This Agreement shall apply to and bind
Purchaser and the Company and their respective permitted as­signees and
transferees, heirs, legatees, executors, administrators and legal successors.
 
13

--------------------------------------------------------------------------------


 
9.           Section 83(b) Election for Unvested Shares Purchased Pursuant to a
Non-Qualified Stock Option.  Purchaser hereby acknowledges that he or she has
been informed that, with respect to the exercise of a Non-Qualified Stock Option
for Unvested Shares, unless an election is filed by Purchaser with the Internal
Revenue Service and, if necessary, the proper state taxing authorities, within
thirty (30) days after the purchase of the Shares, electing pursuant to Section
83(b) of the Code (and similar state tax provisions if applicable) to be taxed
currently on any difference between the purchase price of the Shares and their
Fair Market Value on the date of purchase, there will generally be a recognition
of taxable income to the Purchaser, measured by the excess, if any, of the fair
market value of the Shares, at the time the Company’s Repurchase Option lapses
over the purchase price paid for the Shares.  Purchaser represents that
Purchaser has consulted any tax consultant(s) Purchaser deems advisable in
connection with the purchase of the Shares or the filing of the Election under
Section 83(b) and similar tax provisions.


PURCHASER ACKNOWLEDGES THAT IT IS PURCHASER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF PURCHASER
REQUESTS THE COMPANY OR ITS REPRESEN­TATIVE TO MAKE THIS FILING ON PURCHASER’S
BEHALF.


10.         Representations.  Purchaser has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agree­ment.  Purchaser is
relying solely on such advisors and not on any state­ments or represen­tations
of the Company or any of its agents.  Purchaser understands that Purchaser (and
not the Company) shall be responsible for his or her own tax liability that may
arise as a result of this investment or the transactions contem­plated by this
Agreement.


11.         Governing Law; Severability.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California excluding
that body of law pertaining to conflicts of law.  Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.


(Signature Page Follows)

 
14

--------------------------------------------------------------------------------

 

Purchaser represents that he or she has read this Agreement and is familiar with
its terms and provisions.  Purchaser hereby agrees to accept as binding,
conclusive and final all decisions or inter­preta­tions of the Board upon any
questions arising under this Agreement.
 
IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.
 

  BELVEDERE SOCAL      
By:                                                                              
     
Name:                                                                           
   
Title:                                                                           
          PURCHASER      
By:                                                                              
     
Name:                                                                           
    Address:                                                                    

 
 
15

--------------------------------------------------------------------------------

 

EXHIBIT B-2


ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED I, ______________, hereby sell, assign and transfer unto
                                                                                                             
(__________) shares of the Common Stock of Belvedere SoCal registered in my name
on the books of said corporation represented by Certificate No. _____ herewith
and do hereby irrevocably constitute and appoint
                                                                    to transfer
the said stock on the books of the within named corporation with full power of
substitution in the premises.


This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Purchase Agreement between Belvedere SoCal and the
undersigned dated ______________, _____.


 

Dated: _______________, ________    
Signature:                                                                                                

 
 


INSTRUCTIONS:  Please do not fill in any blanks other than the signature
line.  The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Restricted Stock Purchase Agreement,
without requiring additional signatures on the part of Purchaser.

 
16

--------------------------------------------------------------------------------

 


EXHIBIT B-3


JOINT ESCROW INSTRUCTIONS
 
                        , ____
Secretary
Belvedere SoCal
[________________]
[________________]


As Escrow Agent for both Belvedere SoCal (together with any assignee of
Belvedere SoCal, the “Company”) and the undersigned purchaser of stock of the
Company (the “Purchaser”), you are hereby authorized and directed to hold the
documents delivered to you pursuant to the terms of that certain Restricted
Stock Purchase Agreement (“Agreement”) between the Company and the undersigned,
in accordance with the following instructions:


1.           In the event the Company exercises the Company’s Repurchase Option
set forth in the Agreement, the Company shall give to Purchaser and you a
written notice specifying the number of shares of stock to be purchased, the
purchase price, and the time for a closing hereunder at the principal office of
the Company or, at the election of the Company, at a Bank of the Company’s
choosing.  Purchaser and the Company hereby irrevocably authorize and direct you
to close the transac­tion contemplated by such notice in accordance with the
terms of said notice.


2.           At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or a combination thereof) for the number of shares of stock being
purchased pursuant to the exercise of the Company’s Repurchase Option.


3.           Purchaser irrevocably authorizes the Company to deposit with you
any certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the
Agreement.  Purchaser does hereby irrevocably constitute and appoint you as
Purchaser’s attorney-in-fact and agent for the term of this escrow to execute,
with respect to such securities, all documents necessary or appropriate to make
such securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities.  Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a stockholder of the Company while the
stock is held by you.


4.           Upon written request of Purchaser, but no more than once per
calendar year, unless the Company’s Repurchase Option has been exercised, you
will deliver to Purchaser a certificate or certificates representing the number
of shares of stock as are not then subject to the Company’s Repurchase
Option.  Within one hundred twenty (120) days after Purchaser’s employment with
the Company terminates, you will deliver to Purchaser a certificate or
certificates representing the aggregate number of shares held or issued pursuant
to the Agreement and not purchased by the Company or its assignees pursuant to
exercise of the Company’s Repurchase Option.
 
17

--------------------------------------------------------------------------------


 
5.           If, at the time of termination of this escrow, you should have in
your possession any documents, securities, or other prop­erty belonging to
Purchaser, you shall deliver all of the same to Purchaser and shall be
discharged of all further obligations hereunder.


6.           Your duties hereunder may be altered, amended, modified or revoked
only by a writing signed by all of the parties hereto.


7.           You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or
parties.  You shall not be person­ally liable for any act you may do or omit to
do hereunder as Escrow Agent or as attorney-in-fact for Purchaser while acting
in good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.


8.           You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case you obey or comply with any such order, judgment or decree, you
shall not be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.


9.           You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.


10.         You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limita­tions or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.


11.         You shall be entitled to employ such legal counsel and other experts
as you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.


12.         Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be an officer or agent of the Company or if you shall resign
by written notice to each party.  In the event of any such termination, the
Company shall appoint a successor Escrow Agent.
 
18

--------------------------------------------------------------------------------


 
13.         If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.


14.         It is understood and agreed that, should any dispute arise with
respect to the delivery and/or ownership or right of posses­sion of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such disputes shall have been settled either by mutual written agreement
of the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.


15.         Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at such
addresses as a party may designate by written notice to each of the other
parties hereto.


16.         By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Agreement.


17.         This instrument shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns.


18.         These Joint Escrow Instructions shall be governed by, and construed
and enforced in accordance with, the laws of the State of California, excluding
that body of law pertaining to conflicts of law.


(Signature Page Follows)

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, these Joint Escrow Instructions shall be effective as of the
date first set forth above.

 

  BELVEDERE SOCAL      
By:                                                                                     
     
Name:                                                                                
     
Title:                                                                                  
          PURCHASER:      
By:                                                                                     
     
Name:                                                                                
     
Address:                                                                           
          ESCROW AGENT:      
By:                                                                                      
     
Name:                                                                                 
     
Title:                                                                                   

 
 
20

--------------------------------------------------------------------------------

 

EXHIBIT B-4


CONSENT OF SPOUSE
 
I, ____________________, spouse of _____________, have read and approve the
Restricted Stock Purchase Agreement dated ___________, _____, between my spouse
and Belvedere SoCal.  In consideration of granting of the right to my spouse to
purchase shares of Belvedere SoCal set forth in the Restricted Stock Purchase
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Agreement and agree to be bound by the
provisions of the Restricted Stock Purchase Agreement insofar as I may have any
rights in said Restricted Stock Purchase Agreement or any shares issued pursuant
thereto under the community property laws or similar laws relating to marital
prop­erty in effect in the state of our residence as of the date of the signing
of the foregoing Restricted Stock Purchase Agreement.

 
 

Dated: _______________, ______    
                                                                                                   
    Signature of Spouse

 
 
21

--------------------------------------------------------------------------------

 

EXHIBIT C2
 
INVESTMENT REPRESENTATION STATEMENT

 

OPTIONEE :  [NAME]       COMPANY :  Belvedere SoCal       SECURITY  :  Common
Stock       AMOUNT :  ___________________       DATE  : ___________________

 
In connection with the purchase of the above-listed shares of Common Stock (the
“Securities”) of Belvedere SoCal. (the “Company”), the undersigned (the
“Optionee”) represents to the Company the following:
 
(a)           Optionee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities.  Optionee is
acquiring these Securities for investment for Optionee’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).
 
(b)           Optionee acknowledges and understands that the Securities
constitute “restricted securities” under the Securities Act and have not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of Optionee’s investment intent as expressed herein.  Optionee
understands that the Securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  Optionee further acknowledges and understands that
the Company is under no obligation to register the Securities.  Optionee
understands that the certificate evidencing the Securities will be imprinted
with a legend which prohibits the transfer of the Securities unless they are
registered or such registration is not required in the opinion of counsel
satisfactory to the Company and any other legend required under applicable state
securities laws.
 
(c)           Optionee is familiar with the provisions of Rule 701 and Rule 144,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly from
the issuer thereof, in a non-public offering subject to the satisfaction of
certain conditions.  Rule 701 provides that if the issuer qualifies under
Rule 701 at the time of the grant of the Option to Optionee, the exercise will
be exempt from registration under the Securities Act.  In the event the Company
becomes subject to the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, ninety (90) days thereafter (or such longer
period as any market stand-off agreement may require) the Securities exempt
under Rule 701 may be resold, subject to the satisfaction of certain of the
conditions specified by Rule 144, including, in the case of an affiliate,
(i) the resale being made through a broker in an unsolicited “broker’s
transaction” or in transactions directly with a market maker (as said term is
defined under the Securities Exchange Act of 1934), (ii)  the availability of
certain public information about the Company, (iii) the amount of Securities
being sold during any three (3) month period not exceeding the limitations
specified in Rule 144(e), and (iv) the timely filing of a Form 144, if
applicable.
 

--------------------------------------------------------------------------------

2 This statement may not be necessary if shares have ceased to be registered
under the Securities Act at the time of exercise.
 
22

--------------------------------------------------------------------------------


 
In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold beginning ninety (90)
days after the Company becomes subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934 in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than six months  after the later of the date the Securities
were sold by the Company or the date the Securities were sold by an affiliate of
the Company, within the meaning of Rule 144 and the availability of certain
public information about the Company (subject to certain exceptions); and, in
the case of a sale of the Securities by an affiliate,  the satisfaction of the
conditions set forth in sections (i), (ii), (iii) and (iv) of the paragraph
immediately above.
 
(d)           Optionee further understands that in the event all of the
applicable requirements of Rule 701 or 144 are not satisfied, registration under
the Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.  Optionee understands that no assurances can be given that
any such other registration exemption will be available in such event.
 
(e)           Optionee understands and acknowledges that the Company will rely
upon the accuracy and truth of the foregoing representations and Optionee hereby
consents to such reliance.

 

  Signature of Optionee:    
Date:                                                                  
                                                                                                                           

 
23

--------------------------------------------------------------------------------

 
 
BELVEDERE SOCAL
 
2007 EQUITY INCENTIVE PLAN
 
STOCK OPTION AGREEMENT


Modified Time Vested Option, Early Exercise Permitted


Pursuant to its 2007 Equity Incentive Plan, as amended from time to time (the
“Plan”), Belvedere SoCal (the “Company”), hereby grants to the Optionee listed
below (“Optionee”), an option to purchase the number of shares of the Company’s
Common Stock set forth below (the “Option”), subject to the terms and conditions
of the Plan and this Stock Option Agreement (this “Option Agreement”). Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Option Agreement.
 
I.  
NOTICE OF STOCK OPTION GRANT

 
Optionee:
William Baribault
 
Date of Option Agreement:
August 14, 2008
 
Date of Grant:
February 27, 2008
 
Vesting Commencement Date:
November 23, 2007
 
Exercise Price per Share:
$15.00
 
Total Number of Shares Granted:
32,925
 
Total Exercise Price:
$493,875
 
Term/Expiration Date:
2/27/2018
 



Type of Option:
Non-Qualified Stock Option



Exercise Schedule:
¨  Same as Vesting Schedule  ý  Early Exercise Permitted

 
 
 
 
 

--------------------------------------------------------------------------------

 




Vesting Schedule:
This Option is exercisable immediately, in whole or in part, at such times as
are established by the Administrator, conditioned upon Optionee entering into a
Restricted Stock Purchase Agreement with respect to any unvested Shares.  This
Option or, if exercised prior to vesting, the Shares subject to this Option (in
either case, the “Award”), shall vest in full, become exercisable and/or be
released from the Company’s Repurchase Option, as set forth in the Restricted
Stock Purchase Agreement attached hereto as Exhibit B-1, as applicable (in any
case, “Vest”), on the first anniversary of the Vesting Commencement Date,
provided, however, that if Optionee’s employment with the Company is terminated
by the Company without Cause, by Optionee for Good Reason or due to Optionee’s
death or Disability (each as defined in that certain employment agreement by and
between the Company and Optionee, of even date herewith), in any case, prior to
the first anniversary of the Vesting Commencement Date, then this Award shall
Vest immediately prior to such termination, provided, further, that in the event
that either an Acquisition or a Qualifying Public Offering occurs prior to the
first anniversary of the Vesting Commencement Date, then this Award shall Vest
in full on the date on which the Acquisition or Qualifying Public Offering
occurs.
 
For purposes of this Agreement:
 
“Qualifying Public Offering” shall mean a sale (or the last in a series of
sales) of Common Stock to the general public pursuant to one or more
underwritten public offerings for cash in which either (i) holders of the
Company’s Common Stock as of this Agreement’s Date of Grant have, in the
aggregate such underwritten public offerings, sold more than fifty percent (50%)
of the shares of Common Stock held by such holders, or (ii) (A) new primary
shares of Common Stock comprising more than twenty-five percent (25%) of the
Company’s total outstanding shares of Common Stock as of this Agreement’s Date
of Grant are offered and (B) the average daily trading volume following such
offering is greater than .5% of the Common Stock’s public float for twenty (20)
consecutive trading days (the “Volume Condition”).  In the case of clause (ii)
of the immediately preceding sentence, a Qualifying Public Offering shall be
deemed to have occurred if and when the Volume Condition is satisfied.

 
 Termination Period:
Except in the event of a termination for Cause, this Option may be exercised, to
the extent vested as of the date that Optionee ceases to be a Service Provider
(in all capacities, including ceasing to serve on the Company’s Advisory Board),
for three (3) months after Optionee so ceases to be a Service Provider, or such
longer period as may be applicable upon the death or Disability of Optionee as
provided herein (or, if not provided herein, then as provided in the Plan), but
in no event later than the Term/Expiration Date as set forth above.

 
 
II.  
AGREEMENT

 
1.           Grant of Option.  The Company hereby grants to the Optionee an
Option to purchase the number of shares of Common Stock (the “Shares”) set forth
in the Notice of Grant as defined above, at the exercise price per share set
forth in the Notice of Grant (the “Exercise Price”).  Notwithstanding anything
to the contrary anywhere else in this Option Agreement, this grant of an Option
is subject to the terms and provisions of the Plan, which is incorporated herein
by reference.   Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Plan.

 
 
 
 
2

--------------------------------------------------------------------------------

 


2.           Exercise of Option.  This Option is exercisable as follows:
 
(a)           Right to Exercise.
 
(i)           This Option shall be exercisable cumulatively according to the
vesting schedule set out in the Notice of Grant.  Alternatively, at the election
of the Optionee, this Option may be exercised in whole or in part at such times
as are established by the Administrator as to Shares which have not yet
vested.  For purposes of this Option Agreement, this Option, or, if exercised
prior to vesting, Shares subject to this Option, shall vest based on Optionee’s
continued status as a Service Provider (including without limitation, Optionee’s
continued service on the Company’s Advisory Board).  Vested Shares shall not be
subject to the Company’s Repurchase Option (as set forth in the Restricted Stock
Purchase Agreement).
 
(ii)           As a condition to exercising this Option for unvested Shares, the
Optionee shall execute the Restricted Stock Purchase Agreement.
 
(iii)           This Option may not be exercised for a fraction of a Share.
 
(iv)           In the event of Optionee’s death, Disability or other termination
of the Optionee’s status as a Service Provider (in all capacities, including
ceasing to serve on the Company’s Advisory Board), the exercisability of the
Option shall be governed by Sections 7, 8 and 9 hereof.
 
(v)           In no event may this Option be exercised after the Term/Expiration
Date of this Option as set forth in the Notice of Grant.
 
(b)           Method of Exercise.  This Option shall be exercisable by written
notice to the Company (in the form attached as Exhibit A) (the “Exercise
Notice”).  The Exercise Notice shall state the number of Shares for which the
Option is being exercised, and such other representations and agreements with
respect to such Shares of Common Stock as may be required by the Company
pursuant to the provisions of the Plan.  The Exercise Notice shall be signed by
Optionee and, together with an executed copy of the Restricted Stock Purchase
Agreement, if applicable, shall be delivered in person or by certified mail to
the Secretary of the Company.  The Exercise Notice and Restricted Stock Purchase
Agreement shall be accompanied by payment of the Exercise Price, including
payment of any applicable withholding tax.
 
No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with all relevant provisions of all Applicable
Laws and the requirements of any stock exchange upon which the Shares may then
be listed.  Assuming such compliance, for income tax purposes, the Shares shall
be considered transferred to Optionee on the date on which the Option is
exercised with respect to such Shares.
 
3.           Optionee’s Representations.  If the Shares purchasable pursuant to
the exercise of this Option have not been registered under the Securities Act at
the time this Option is exercised or have ceased to be so registered, or if the
Administrator otherwise requires, Optionee shall, concurrently with the exercise
of all or any portion of this Option, deliver to the Company his or her
Investment Representation Statement in the form attached hereto as Exhibit  C.
 


 
3

--------------------------------------------------------------------------------

 
 
4.           Lock-Up Period.  Optionee hereby agrees that, if so requested by
the Company or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration of the offering of any
securities of the Company under the Securities Act, Optionee shall not sell or
otherwise transfer any Shares or other securities of the Company during the
180-day period (or such longer period as may be requested in writing by the
Managing Underwriter and agreed to in writing by the Company) (the “Market
Standoff Period”) following the effective date of a registration statement of
the Company filed under the Securities Act.  The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period and these restrictions
shall be binding on any transferee of such Shares.  Notwithstanding the
foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed necessary by the Company or the Managing
Underwriter.
 
5.           Method of Payment.  Payment of the Exercise Price shall be by
any  of the following methods, or a combination thereof, at the election of the
Optionee:
 
(a)           cash;
 
(b)           check;
 
(c)           with the consent of the Administrator, a full recourse promissory
note bearing interest (at no less than such rate as is a market rate of interest
and which then precludes the imputation of interest under the Code), payable
upon such terms as may be prescribed by the Administrator and structured to
comply with Applicable Laws;
 
(d)           with the consent of the Administrator, surrender of other Shares
of Common Stock of the Company which have a Fair Market Value on the date of
surrender equal to the Exercise Price of the Shares as to which the Option is
being exercised;
 
(e)           with the consent of the Administrator, surrendered Shares issuable
upon the exercise of the Option having a Fair Market Value on the date of
exercise equal to the aggregate Exercise Price of the Option or exercised
portion thereof;


(f)           with the consent of the Administrator, property of any kind which
constitutes good and valuable consideration;
 
(g)           with the consent of the Administrator, delivery of a notice that
the Optionee has placed a market sell order with a broker with respect to Shares
then issuable upon exercise of the Option and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate Exercise Price; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale; or
 
(h)           with the consent of the Administrator, any combination of the
foregoing methods of payment.
 


 
 
4

--------------------------------------------------------------------------------

 
 
6.           Restrictions on Exercise.  This Option may not be exercised until
the Plan has been approved by the stockholders of the Company.  If the issuance
of Shares upon such exercise or if the method of payment for such Shares would
constitute a violation of any Applicable Law, then the Option may not be
exercised.  The Company may require Optionee to make any representation and
warranty to the Company as may be required by any applicable law or regulation
before allowing the Option to be exercised.
 
7.           Termination of Relationship.  If Optionee ceases to be a Service
Provider (in all capacities, including ceasing to serve on the Company’s
Advisory Board), other than by reason of a termination by the Company for Cause
or Optionee’s death or Disability, the Option, to the extent vested as of the
date on which Optionee so ceases to be a Service Provider shall remain
exercisable for the Termination Period set out in the Notice of Grant (but in no
event later than the Term/Expiration Date as set forth in the Notice of
Grant).  To the extent that the Option is not vested on the date on which
Optionee ceases to be a Service Provider, or if Optionee does not exercise this
Option within the time specified herein, the Option shall terminate.
 
8.           Termination for Cause.  If Optionee ceases to be a Service Provider
(in all capacities, including ceasing to serve on the Company’s Advisory Board)
by reason of a termination by the Company for Cause, the Option shall terminate
as of the start of business on the date of Optionee’s termination, regardless of
whether the Option is then vested and/or exercisable with respect to any Shares.
 
9.           Disability of Optionee.  If Optionee ceases to be a Service
Provider (in all capacities, including ceasing to serve on the Company’s
Advisory Board) as a result of his Disability, the Option, to the extent vested
as of the date on which Optionee so ceases to be a Service Provider, shall
remain exercisable for twelve (12) months following such date (and in no event
later than the Term/Expiration Date set forth in the Notice of Grant).  To the
extent that the Option is not vested at the date on which Optionee ceases to be
a Service Provider or if Optionee does not exercise such Option within the time
specified herein, the Option shall terminate.
 
10.           Death of Optionee.  If Optionee ceases to be a Service Provider
(in all capacities, including ceasing to serve on the Company’s Advisory Board)
as a result of his or her death, the Option, to the extent vested as of the date
of death, shall remain exercisable for twelve (12) months following the date of
death (and in no event later than the Term/Expiration Date set forth in the
Notice of Grant) by Optionee’s estate or by a person who acquires the right to
exercise the Option by bequest or inheritance.  To the extent that the Option is
not vested on the date of Optionee’s death or if the Option is not exercised
within the time specified herein, the Option shall terminate.
 
11.          Non-Transferability of Option.  This Option may not be transferred
in any manner except by will or by the laws of descent or distribution.  It may
be exercised during the lifetime of Optionee only by Optionee.  The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.
 
12.           Term of Option.  This Option may be exercised only within the term
set out in the Notice of Grant.


 
5

--------------------------------------------------------------------------------

 
 
13.           Restrictions on Shares.  Optionee hereby agrees that Shares
purchased upon the exercise of the Option shall be subject to such terms and
conditions as the Administrator shall determine in its sole discretion,
including, without limitation, restrictions on the transferability of Shares,
the right of the Company to repurchase Shares, and a right of first refusal in
favor of the Company with respect to permitted transfers of Shares.  Such terms
and conditions may, in the Administrator’s sole discretion, be contained in the
Exercise Notice with respect to the Option or in such other agreement as the
Administrator shall determine and which the Optionee hereby agrees to enter into
at the request of the Company.
 
 (Signature Page Follows)












 
 
6

--------------------------------------------------------------------------------

 


 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which shall constitute one document.
 
                                 

  BELVEDERE SOCAL             By:  /s/ Alan J. Lane             Name:  Alan J.
Lane             Title: Executive Chairman  

 
 
OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE OPTION AND ANY UNVESTED
SHARES ISSUED UNDER OR IN CONNECTION WITH THIS AGREEMENT  IS EARNED ONLY BY
CONTINUING SERVICE PROVIDER STATUS AT THE WILL OF THE COMPANY (NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT, NOR IN THE COMPANY’S 2007 EQUITY INCENTIVE PLAN, AS AMENDED FROM TIME
TO TIME, WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF SERVICE PROVIDER STATUS BY THE
COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE OPTIONEE’S SERVICE PROVIDER STATUS AT ANY TIME,
WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.
 
Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof.  Optionee hereby accepts
this Option subject to all of the terms and provisions hereof.  Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this
Option.  Optionee further agrees to notify the Company upon any change in the
residence address indicated below.
 

 

Dated:             OPTIONEE               Residence Address:

 
 
 
 
7

--------------------------------------------------------------------------------

 


EXHIBIT A
 
BELVEDERE SOCAL
 
2007 EQUITY INCENTIVE PLAN
 
EXERCISE NOTICE
 
Belvedere SoCal
[Address]
Attention: Stock Administration
 
1.           Exercise of Option.  Effective as of today, ___________, _____, the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase
_________ shares of the Common Stock (the “Shares”) of Belvedere SoCal (the
“Company”), under and pursuant to the Belvedere SoCal 2007 Equity Incentive
Plan, as amended from time to time (the “Plan”) and the Stock Option Agreement
dated _________________________ (the “Option Agreement”).  Capitalized terms
used herein without definition shall have the meanings given in the Option
Agreement.
 
Date of Grant:
 
 
   
Vesting Commencement Date:
 
 
   
Number of Shares as to which Option is Exercised:
       
Exercise Price per Share:
 
$
   
Total Exercise Price:
 
$
   
Certificate to be issued in name of:
       
Cash Payment delivered herewith:
¨
$
   
Other form of consideration delivered herewith:
¨
Form of Consideration:
     
$
   



Type of Option:                  [Non-Qualified Stock Option]


2.           Representations of Optionee.  Optionee acknowledges that Optionee
has received, read and understood the Plan and the Option Agreement.  Optionee
agrees to abide by and be bound by their terms and conditions.  Optionee is
aware of the Company’s business affairs and financial condition and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Securities.  Optionee is acquiring these Securities for
investment for Optionee’s own account only and not with a view to, or for resale
in connection with, any “distribution” thereof within the meaning of the
Securities Act.
 


 
 
8

--------------------------------------------------------------------------------

 
 
3.           Rights as Stockholder.  Until the stock certificate evidencing
Shares purchased pursuant to the exercise of the Option is issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to Shares subject to the
Option, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 14 of the Plan.
 
Optionee shall enjoy rights as a stockholder until such time as Optionee
disposes of the Shares.  Upon such exercise, Optionee shall have no further
rights as a holder of the Shares so purchased except the right to receive
payment for the Shares so purchased in accordance with the provisions of this
Agreement, and Optionee shall forthwith cause the certificate(s) evidencing the
Shares so purchased to be surrendered to the Company for transfer or
cancellation.
 
4.           Transfer Restrictions.  Any transfer or sale of the Shares is
subject to restrictions on transfer imposed by any applicable state and federal
securities laws.  Any Transfer or attempted Transfer of any of the Shares not in
accordance with the terms of this Agreement, shall be void and the Company may
enforce the terms of this Agreement by stop transfer instructions or similar
actions by the Company and its agents or designees.
 
5.           Tax Consultation.  Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares.  Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.
 
6.           Conformity to Securities Laws.  Optionee acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of all Applicable Laws (including, but not limited to the Securities
Act and the Exchange Act and any and all regulations and rules promulgated by
the Securities and Exchange Commission thereunder, including without limitation
the applicable exemptive conditions of Rule 16b-3 under the Exchange Act) and to
such approvals by any listing, regulatory or other governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith.  Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Shares are issued, only in such a manner as to
conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan, this Agreement and the Shares shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
 
7.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon Optionee and his or her heirs, executors, administrators, successors and
assigns.
 


 
 
9

--------------------------------------------------------------------------------

 


8.           Interpretation.  Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting.  The
resolution of such a dispute by the Administrator shall be final and binding on
the Company and on Optionee.
 
9.           Governing Law; Severability.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California excluding
that body of law pertaining to conflicts of law.  Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
10.           Notices.  Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery or
upon deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.
 
11.           Further Instruments.  The Optionee hereby agrees to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the purposes and intent of this Agreement, including,
without limitation, the Investment Representation Statement in the form attached
to the Option Agreement as Exhibit C.
 
12.           Delivery of Payment.  The Optionee herewith delivers to the
Company the full Exercise Price for the Shares, as well as any applicable
withholding tax.
 
13.           Entire Agreement.  The Plan and Option Agreement are incorporated
herein by reference.  This Agreement, the Plan, the Option Agreement, the
Investment Representation Statement and the Restricted Stock Purchase Agreement,
if applicable, together with any additional documents containing Holder
representations as may be required by the Administrator, constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof.
 
 

Accepted by:   Submitted by:          BELVEDERE SOCAL   OPTIONEE         By:    
        Optionee Name:             Address: Title:       

 
 
 
10

--------------------------------------------------------------------------------

 


EXHIBIT B-1
 


BELVEDERE SOCAL


2007 EQUITY INCENTIVE PLAN


RESTRICTED STOCK PURCHASE AGREEMENT




THIS RESTRICTED STOCK PURCHASE AGREEMENT (this “Agreement”) is made between
______________ (the “Purchaser”) and Belvedere SoCal (the “Company”), as of
__________________, ______.


RECITALS


(1)          Pursuant to the exercise of the Option granted to Purchaser under
the Company’s 2007 Equity Incentive Plan (the “Plan”) and pursuant to the Stock
Option Agreement (the “Option Agree­ment”) dated _________________, by and
between the Company and Purchaser with respect to such grant, which Option
Agreement is hereby incorporated by reference, Purchaser has elected to purchase
_________ of those shares which have not become vested under the vesting
schedule set forth in the Option Agreement (“Unvested Shares”).  The Unvested
Shares and the shares subject to the Option Agreement which have become vested
are sometimes collectively referred to herein as the “Shares”. Capitalized terms
used but not otherwise defined in this Agreement shall have the meanings
ascribed to such terms in the Option Agreement or the Plan.


(2)           As required by the Option Agreement, as a condition to Purchaser’s
election to exercise the option, Purchaser must execute this Agreement, which
sets forth the rights and obligations of the parties with respect to Shares
acquired upon exercise of the Option.


1.           Repurchase Option.

 
(a)           If Purchaser ceases to be a Service Provider for any reason (in
all capacities, including ceasing to serve on the Company’s Advisory Board),
including without limitation, for cause, without cause, or due to death or
Disabi­lity, the Company or its assignee shall have the right and option to
purchase from Purchaser, or Purchaser’s personal representative, as the case may
be, all of Purchaser’s Unvested Shares as of the date on which Purchaser so
ceases to be a Service Provider at a price equal to the lower of the exercise
price paid by Purchaser for such Shares in connection with the exercise of the
Option or the Fair Market Value of such shares on the date Purchaser so ceases
to be a Service Provider (the “Repurchase Option”).




 
11

--------------------------------------------------------------------------------

 


(b)           The Company may exercise its Repurchase Option by deliver­ing,
personally or by regis­tered mail, to Purchaser (or his or her transferee or
legal represen­tative, as the case may be), within ninety (90) days of the date
on which Purchaser ceases to be a Service Provider, a notice in writing
indicating the Company’s inten­tion to exercise the Repurchase Option and
setting forth a date for closing not later than thirty (30) days from the
mailing of such notice. The closing shall take place at the Company’s
office.  At the closing, the holder of the certifi­cates for the Unvested Shares
being trans­ferred shall deliver the stock cer­tificate or certificates
evidencing the Unvested Shares, and the Company shall deliver the purchase price
therefor.


(c)           At its option, the Company may elect to make payment for the
Unvested Shares at a bank selected by the Company.  The Company shall avail
itself of this option by a notice in writing to Pur­chaser stat­ing the name and
address of the bank, date of closing, and waiving the closing at the Company’s
office.


(d)           If the Company does not elect to exercise the Repurchase Option
conferred above by giving the requisite notice within ninety (90) days following
the date on which Purchaser ceases to be a Service Provider, the Repurchase
Option shall terminate.


(e)           One hundred percent (100%) of the Unvested Shares shall initially
be subject to the Repurchase Option.  The Unvested Shares shall be released from
the Repurchase Option in accordance with the Vesting Schedule set forth in the
Notice of Grant until all Shares are released from the Repurchase
Option.  Fractional Shares shall be rounded to the nearest whole share.


2.           Transferability of the Shares; Escrow.


(a)           Purchaser hereby authorizes and directs the secretary of the
Company, or such other person designated by the Company from time to time, to
transfer the Unvested Shares as to which the Repurchase Option has been
exercised from Purchaser to the Company.
 
(b)           To insure the availability for delivery of Purchaser’s Unvested
Shares upon repurchase by the Company pursuant to the Repurchase Option under
Section 1, Purchaser hereby appoints the secretary, or any other person
designated by the Company from time to time as escrow agent, as its
attorney-in-fact to sell, assign and transfer unto the Company, such Unvested
Shares, if any, repurchased by the Company pursuant to the Repurchase Option and
shall, upon execution of this Agreement, deliver and deposit with the secretary
of the Company, or such other person designated by the Company from time to
time, the share certificate(s) representing the Unvested Shares, together with
the stock assignment duly endorsed in blank, attached hereto as Exhibit
B-2.  The Unvested Shares and stock assignment shall be held by the secretary in
escrow, pursuant to the Joint Escrow Instructions of the Company and Purchaser
attached as Exhibit B-3 hereto, until the Company exercises its Repurchase
Option as provided in Section 1, until such Unvested Shares are vested, or until
such time as this Agreement no longer is in effect.  As a further condition to
the Company’s obligations under this Agreement, the spouse of Purchaser, if any,
shall execute and deliver to the Company the Consent of Spouse attached hereto
as Exhibit B-4.  Upon vesting of the Unvested Shares, the escrow agent shall
promptly deliver to Purchaser the certificate or certificates representing such
Shares in the escrow agent’s possession belonging to Purchaser, and the escrow
agent shall be discharged of all further obligations hereunder; provided,
however, that the escrow agent shall nevertheless retain such certificate or
certificates as escrow agent if so required pursuant to other restrictions
imposed pursuant to this Agreement.




 
12

--------------------------------------------------------------------------------

 


(c)           The Company, or its designee, shall not be liable for any act it
may do or omit to do with respect to holding the Shares in escrow and while
acting in good faith and in the exercise of its judgment.


(d)           Transfer or sale of the Shares is subject to restrictions on
transfer imposed by any applicable state and federal securities laws.  Any
transferee shall hold such Shares subject to all of the provisions hereof and
the Exercise Notice executed by Purchaser with respect to any Unvested Shares
purchased by Purchaser and shall acknowledge the same by signing a copy of this
Agreement.  Any transfer or attempted transfer of any of the Shares not in
accordance with the terms of this Agreement shall be void and the Company may
enforce the terms of this Agreement by stop transfer instructions or similar
actions by the Company and its agents or designees.


3.           Ownership, Voting Rights, Duties.  This Agreement shall not affect
in any way the ownership, voting rights or other rights or duties of Purchaser,
except as specifically provided herein.


4.           Legend.  Any certificates representing Unvested Shares pursuant to
this Agreement shall, until all restrictions lapse, bear the following legend or
legend substantially similar thereto:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE,
REACQUISITION AND/OR CERTAIN RESTRICTIONS ON TRANSFERABILITY UNDER THE TERMS OF
THAT CERTAIN RESTRICTED STOCK PURCHASE AGREEMENT BY AND BETWEEN BELVEDERE SOCAL
AND THE REGISTERED OWNER OF SUCH SECURITIES, AND SUCH SECURITIES MAY NOT BE,
DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.”


5.           Holding Period.  Notwithstanding any provision of this Agreement to
the contrary, in the event that the purchase of the Unvested Shares is not
exempt under Section 16 of the Exchange Act on the date of purchase, the
Unvested Shares may not be sold, assigned or otherwise transferred or exchanged
until at least six months and one day have elapsed from the date of purchase.


6.           Adjustment.  All references to the number of Shares and the
purchase price of the Shares in this Agreement shall be appropriately adjusted
in accordance with Section 14 of the Plan to reflect any event described in
Section 14 of the Plan occurring after the date of this Agreement.


7.           Notices.  Notices required hereunder shall be given in person or by
registered mail to the address of Purchaser shown on the records of the Company,
and to the Company at its principal executive office.


8.           Survival of Terms.  This Agreement shall apply to and bind
Purchaser and the Company and their respective permitted as­signees and
transferees, heirs, legatees, executors, administrators and legal successors.
 
 
 
13

--------------------------------------------------------------------------------

 
 
9.           Section 83(b) Election for Unvested Shares Purchased Pursuant to a
Non-Qualified Stock Option.  Purchaser hereby acknowledges that he or she has
been informed that, with respect to the exercise of a Non-Qualified Stock Option
for Unvested Shares, unless an election is filed by Purchaser with the Internal
Revenue Service and, if necessary, the proper state taxing authorities, within
thirty (30) days after the purchase of the Shares, electing pursuant to Section
83(b) of the Code (and similar state tax provisions if applicable) to be taxed
currently on any difference between the purchase price of the Shares and their
Fair Market Value on the date of purchase, there will generally be a recognition
of taxable income to the Purchaser, measured by the excess, if any, of the fair
market value of the Shares, at the time the Company’s Repurchase Option lapses
over the purchase price paid for the Shares.  Purchaser represents that
Purchaser has consulted any tax consultant(s) Purchaser deems advisable in
connection with the purchase of the Shares or the filing of the Election under
Section 83(b) and similar tax provisions.


PURCHASER ACKNOWLEDGES THAT IT IS PURCHASER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF PURCHASER
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON PURCHASER’S
BEHALF.


10.           Representations.  Purchaser has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agree­ment.  Purchaser is
relying solely on such advisors and not on any state­ments or represen­tations
of the Company or any of its agents.  Purchaser understands that Purchaser (and
not the Company) shall be responsible for his or her own tax liability that may
arise as a result of this investment or the transactions contem­plated by this
Agreement.


11.           Governing Law; Severability.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California excluding
that body of law pertaining to conflicts of law.  Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.


(Signature Page Follows)


 
14

--------------------------------------------------------------------------------

 
 
Purchaser represents that he or she has read this Agreement and is familiar with
its terms and provisions.  Purchaser hereby agrees to accept as binding,
conclusive and final all decisions or inter­preta­tions of the Board upon any
questions arising under this Agreement.
 
IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.
 

  BELVEDERE SOCAL          
 
By:
              Name:               Title:                     PURCHASER          
  By:               Name:               Address:  

 


 
15

--------------------------------------------------------------------------------

 

EXHIBIT B-2


ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED I, ______________, hereby sell, assign and transfer unto
                                                                                                             
(__________) shares of the Common Stock of Belvedere SoCal registered in my name
on the books of said corporation represented by Certificate No. _____ herewith
and do hereby irrevocably constitute and appoint
                                                                    to transfer
the said stock on the books of the within named corporation with full power of
substitution in the premises.


This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Purchase Agreement between Belvedere SoCal and the
undersigned dated ______________, _____.




Dated: _______________, ________




Signature:______________________________

 




























INSTRUCTIONS:  Please do not fill in any blanks other than the signature
line.  The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Restricted Stock Purchase Agreement,
without requiring additional signatures on the part of Purchaser.


 
16

--------------------------------------------------------------------------------

 


EXHIBIT B-3


JOINT ESCROW INSTRUCTIONS




                        , ____
Secretary
Belvedere SoCal
[________________]
[________________]


As Escrow Agent for both Belvedere SoCal (together with any assignee of
Belvedere SoCal, the “Company”) and the undersigned purchaser of stock of the
Company (the “Purchaser”), you are hereby authorized and directed to hold the
documents delivered to you pursuant to the terms of that certain Restricted
Stock Purchase Agreement (“Agreement”) between the Company and the undersigned,
in accordance with the following instructions:


1.           In the event the Company exercises the Company’s Repurchase Option
set forth in the Agreement, the Company shall give to Purchaser and you a
written notice specifying the number of shares of stock to be purchased, the
purchase price, and the time for a closing hereunder at the principal office of
the Company or, at the election of the Company, at a Bank of the Company’s
choosing.  Purchaser and the Company hereby irrevocably authorize and direct you
to close the transac­tion contemplated by such notice in accordance with the
terms of said notice.


2.           At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or a combination thereof) for the number of shares of stock being
purchased pursuant to the exercise of the Company’s Repurchase Option.


3.           Purchaser irrevocably authorizes the Company to deposit with you
any certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the
Agreement.  Purchaser does hereby irrevocably constitute and appoint you as
Purchaser’s attorney-in-fact and agent for the term of this escrow to execute,
with respect to such securities, all documents necessary or appropriate to make
such securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities.  Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a stockholder of the Company while the
stock is held by you.


 
17

--------------------------------------------------------------------------------

 


4.           Upon written request of Purchaser, but no more than once per
calendar year, unless the Company’s Repurchase Option has been exercised, you
will deliver to Purchaser a certificate or certificates representing the number
of shares of stock as are not then subject to the Company’s Repurchase
Option.  Within one hundred twenty (120) days after Purchaser ceases to be a
Service Provider (in all capacities, including ceasing to serve on the Company’s
Advisory Board), you will deliver to Purchaser a certificate or certificates
representing the aggregate number of shares held or issued pursuant to the
Agreement and not purchased by the Company or its assignees pursuant to exercise
of the Company’s Repurchase Option.


5.           If, at the time of termination of this escrow, you should have in
your possession any documents, securities, or other prop­erty belonging to
Purchaser, you shall deliver all of the same to Purchaser and shall be
discharged of all further obligations hereunder.


6.           Your duties hereunder may be altered, amended, modified or revoked
only by a writing signed by all of the parties hereto.


7.           You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or
parties.  You shall not be person­ally liable for any act you may do or omit to
do hereunder as Escrow Agent or as attorney-in-fact for Purchaser while acting
in good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.


8.           You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case you obey or comply with any such order, judgment or decree, you
shall not be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.


9.           You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.


10.         You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limita­tions or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.


11.         You shall be entitled to employ such legal counsel and other experts
as you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.
 
12.         Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be an officer or agent of the Company or if you shall resign
by written notice to each party.  In the event of any such termination, the
Company shall appoint a successor Escrow Agent.
 
 
 
18

--------------------------------------------------------------------------------

 
 
13.         If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.


14.         It is understood and agreed that, should any dispute arise with
respect to the delivery and/or ownership or right of posses­sion of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such disputes shall have been settled either by mutual written agreement
of the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.


15.         Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at such
addresses as a party may designate by written notice to each of the other
parties hereto.


16.         By signing these Joint Escrow Instructions, you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Agreement.


17.         This instrument shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns.


18.         These Joint Escrow Instructions shall be governed by, and construed
and enforced in accordance with, the laws of the State of California, excluding
that body of law pertaining to conflicts of law.


(Signature Page Follows)


 
19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, these Joint Escrow Instructions shall be effective as of the
date first set forth above.


 

  BELVEDERE SOCAL          
 
By:
              Name:               Title:                       PURCHASER        
    By:               Name:               Address:                     ESCROW
AGENT             By:               Name:               Title:    


 
 
20

--------------------------------------------------------------------------------

 


EXHIBIT B-4


CONSENT OF SPOUSE


I, ____________________, spouse of _____________, have read and approve the
Restricted Stock Purchase Agreement dated ___________, _____, between my spouse
and Belvedere SoCal.  In consideration of granting of the right to my spouse to
purchase shares of Belvedere SoCal set forth in the Restricted Stock Purchase
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Agreement and agree to be bound by the
provisions of the Restricted Stock Purchase Agreement insofar as I may have any
rights in said Restricted Stock Purchase Agreement or any shares issued pursuant
thereto under the community property laws or similar laws relating to marital
prop­erty in effect in the state of our residence as of the date of the signing
of the foregoing Restricted Stock Purchase Agreement.
 


Dated: _______________, ______




 

  Signature of Spouse  

 
 
 
21

--------------------------------------------------------------------------------

 


EXHIBIT C1
 
INVESTMENT REPRESENTATION STATEMENT
 

OPTIONEE : [NAME]       COMPANY : Belvedere SoCal    
 
SECURITY : Common Stock       AMOUNT :         DATE :        

 
In connection with the purchase of the above-listed shares of Common Stock (the
“Securities”) of Belvedere SoCal. (the “Company”), the undersigned (the
“Optionee”) represents to the Company the following:
 
(a) Optionee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities.  Optionee is acquiring
these Securities for investment for Optionee’s own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).
 
(b) Optionee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee’s
investment intent as expressed herein.  Optionee understands that the Securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.  Optionee
further acknowledges and understands that the Company is under no obligation to
register the Securities.  Optionee understands that the certificate evidencing
the Securities will be imprinted with a legend which prohibits the transfer of
the Securities unless they are registered or such registration is not required
in the opinion of counsel satisfactory to the Company and any other legend
required under applicable state securities laws.
 
___________________________
 
 
1 This statement may not be necessary if shares have ceased to be registered
under the Securities Act at the time of exercise.



 
22

--------------------------------------------------------------------------------

 
 
(c) Optionee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions.  Rule 701 provides that if the issuer qualifies under Rule 701 at
the time of the grant of the Option to Optionee, the exercise will be exempt
from registration under the Securities Act.  In the event the Company becomes
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, ninety (90) days thereafter (or such longer period as any
market stand-off agreement may require) the Securities exempt under Rule 701 may
be resold, subject to the satisfaction of certain of the conditions specified by
Rule 144, including, in the case of an affiliate, (i) the resale being made
through a broker in an unsolicited “broker’s transaction” or in transactions
directly with a market maker (as said term is defined under the Securities
Exchange Act of 1934), (ii)  the availability of certain public information
about the Company, (iii) the amount of Securities being sold during any three
(3) month period not exceeding the limitations specified in Rule 144(e), and
(iv) the timely filing of a Form 144, if applicable.
 
In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold beginning ninety (90)
days after the Company becomes subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934 in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than six months  after the later of the date the Securities
were sold by the Company or the date the Securities were sold by an affiliate of
the Company, within the meaning of Rule 144 and the availability of certain
public information about the Company (subject to certain exceptions); and, in
the case of a sale of the Securities by an affiliate,  the satisfaction of the
conditions set forth in sections (i), (ii), (iii) and (iv) of the paragraph
immediately above.
 
(d) Optionee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.  Optionee understands that no assurances can be given that
any such other registration exemption will be available in such event.
 


 
23

--------------------------------------------------------------------------------

 
 
(e) Optionee understands and acknowledges that the Company will rely upon the
accuracy and truth of the foregoing representations and Optionee hereby consents
to such reliance.
 
 

 
Signature of Optionee:
 
 
 

 


 


Date: ______________________
 

24

--------------------------------------------------------------------------------


